Exhibit 10.4

 

 

EQUITY HOLDER WARRANT AGREEMENT

Between

PHI GROUP, INC.,

AS ISSUER,

And

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

AS WARRANT AGENT

September 4, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

TABLE OF CONTENTS

     I  

SECTION 1.

  

CERTAIN DEFINED TERMS

     1  

SECTION 2.

  

APPOINTMENT OF WARRANT AGENT

     4  

SECTION 3.

  

ISSUANCE OF WARRANTS; FORM, EXECUTION AND DELIVERY

     4  

SECTION 4.

  

TRANSFER OR EXCHANGE

     6  

SECTION 5.

  

DURATION AND EXERCISE OF WARRANTS

     11  

SECTION 6.

  

ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES PURCHASABLE OR NUMBER OF
WARRANTS

     16  

SECTION 7.

  

CANCELLATION OF WARRANTS

     19  

SECTION 8.

  

MUTILATED OR MISSING WARRANT CERTIFICATES

     19  

SECTION 9.

  

MERGER, CONSOLIDATION, ETC.

     19  

SECTION 10.

  

RESERVATION OF SHARES; CERTAIN ACTIONS

     20  

SECTION 11.

  

NOTIFICATION OF CERTAIN EVENTS; CORPORATE ACTION

     20  

SECTION 12.

  

WARRANT AGENT

     21  

SECTION 13.

  

SEVERABILITY

     26  

SECTION 14.

  

HOLDER NOT DEEMED A STOCKHOLDER

     27  

SECTION 15.

  

NOTICES TO COMPANY AND WARRANT AGENT

     27  

SECTION 16.

  

SUPPLEMENTS AND AMENDMENTS

     27  

SECTION 17.

  

TERMINATION

     28  

SECTION 18.

  

GOVERNING LAW AND CONSENT TO FORUM

     28  

SECTION 19.

  

WAIVER OF JURY TRIAL

     29  

SECTION 20.

  

BENEFITS OF THIS AGREEMENT

     29  

SECTION 21.

  

COUNTERPARTS

     29  

SECTION 22.

  

HEADINGS

     29  

SECTION 23.

  

CONFIDENTIALITY

     29  

 

i



--------------------------------------------------------------------------------

SECTION 24.

  

REPRESENTATIONS

     29  

SECTION 25.

  

NO SUSPENSION

     30  

EXHIBIT A-1 FORM OF FACE OF GLOBAL EQUITY HOLDER WARRANT CERTIFICATE

     A-1  

EXHIBIT A-2 FORM OF FACE OF INDIVIDUAL WARRANT CERTIFICATE

     A-2  

EXHIBIT A-3 FORM OF ELECTION TO EXERCISE WARRANT FOR WARRANT HOLDERS HOLDING
DIRECT REGISTRATION WARRANTS

     A-3  

EXHIBIT B FORM OF ASSIGNMENT

     B-1  

EXHIBIT C WARRANT SUMMARY

     C-1  

EXHIBIT D AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC FEE SCHEDULE TO SERVE AS
WARRANT AGENT FOR PHI GROUP, INC.

     D-1  

 

 

ii



--------------------------------------------------------------------------------

This EQUITY HOLDER WARRANT AGREEMENT (this “Agreement”) is dated as of
September 4, 2019, between PHI Group, Inc., a Delaware corporation, as issuer
(the “Company”), and American Stock Transfer & Trust Company, LLC (the “Warrant
Agent”).

W I T N E SS E T H

WHEREAS, in connection with the voluntary petition of relief filed by PHI, INC.
and certain of its subsidiaries (collectively, the “Debtors”) under chapter 11
of the United States Bankruptcy Court for the Northern District of Texas (the
“Bankruptcy Court”) to pursue a financial restructuring pursuant to the Third
Amended Joint Plan of Reorganization (the “Plan”), which Plan was approved by
the Bankruptcy Court on August 2, 2019, the Company has agreed to issue to
certain equity holders of the Company at the time of consummation of the
restructuring contemplated by the Plan warrants which are exercisable or
convertible to purchase up to 1,687,500 shares of the Company’s common stock,
par value $0.001 per share (“Common Stock”), subject to adjustment as provided
herein (the “Warrants”), in each case to the extent there are no limitations on
the issuance of Common Stock pursuant to the Warrants as determined by the
Company in its reasonable discretion to assure compliance with applicable
regulatory requirements;

WHEREAS, the Company desires to engage the Warrant Agent to act on behalf of the
Company in connection with the issuance, registration, transfer, exchange,
replacement, exercise, conversion and cancellation of the Warrants;

WHEREAS, the Warrant Agent, at the request of the Company, has agreed to act as
the agent of the Company in connection with the issuance, transfer, exchange,
replacement, exercise and conversion of the Warrants as provided herein; and

WHEREAS, the Company desires to enter into this Agreement to set forth the terms
and conditions of the Warrants and the rights of the Holders thereof.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, the parties hereto agree as follows:

SECTION 1. Certain Defined Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
meanings specified in this Section.

“Agreement” has the meaning specified in the preamble hereof.

“Appropriate Officer” has the meaning specified in Section 3(c) hereof.

“Business Day” means any date other than a Saturday or a Sunday or a day on
which commercial banking institutions in New York City, New York are authorized
or required by law to be closed; provided, that in determining the period within
which Warrant Certificates or Warrants are to be issued and delivered at a time
when shares of Common Stock (or Other Securities) are listed or admitted to
trading on any national securities exchange or in the over-the-counter market
and in determining the Market Price of any securities listed or admitted to
trading on any national securities exchange or in the over-the-counter market,
“Business Day” shall mean any day when the principal exchange on which such
securities are then listed or admitted to trading is open for trading or, if
such securities are traded in the over-the counter market in the United States,
such market is open for trading.

 

1



--------------------------------------------------------------------------------

“Change of Control” means a merger or consolidation of the Company with another
entity and as a result of the merger or consolidation less than 50% of the
outstanding voting power of the surviving or resulting parent entity shall then
be owned in the aggregate by the stockholders of the Company immediately prior
thereto.

“Cashless Conversion” has the meaning specified in Section 5(c)(ii) hereof.

“Charter” means, with respect to any Person, such Person’s certificate or
articles of incorporation, articles of association or similar organizational
document, in each case as may be amended from time to time.

“Common Stock” has the meaning specified in the recitals hereof.

“Depository” has the meaning specified in Section 3(b) hereof.

“Direct Registration Warrant” has the meaning specified in Section 3(a) hereof.

“Effective Date” has the meaning specified in the Plan.

“Excess Shares” has the meaning specified in the Company’s Charter.

“Exchange Act” has the meaning specified in Section 5(m)(iv) hereof.

“Exercise Price” means the initial exercise price for the Warrants as set forth
in Section 5(b) hereof, as it may be adjusted from time to time as provided
herein.

“Expiration Date” has the meaning specified in Section 5(a) hereof.

“Ex-Date” means, when used with respect to any dividend or distribution declared
in respect of the Common Stock or any Other Securities, the first date on which
the Common Stock or such Other Securities trade without the right to receive
such dividend or distribution.

“Funds” has the meaning specified in Section 12(o) hereof.

“Global Warrant Certificate” has the meaning specified in Section 3(b) hereof.

“Holder” means the registered holder or holders of Warrant Certificates, unless
the context otherwise requires.

“Individual Warrant Certificate” has the meaning specified in Section 3(b)
hereof.

 

2



--------------------------------------------------------------------------------

“Market Price” means, with respect to Common Stock or any Other Security, the
arithmetic average of the daily VWAP of a share or single unit of such Other
Security for the twenty (20) consecutive trading days on which such security
traded immediately preceding the date of measurement, or, if such security is
not listed or quoted on the New York Stock Exchange, NASDAQ Stock Market or a
U.S. national or regional securities exchange, the average of the reported
closing bid and asked prices of such security on such dates in the
over-the-counter market administered by the OTC Markets Group or in any
comparable automated system of quotations of securities prices; provided,
however, that if at such date of measurement there is otherwise no established
trading market for such security, or such security has been listed, quoted or
traded since the Effective Date for less than twenty (20) days, then “Market
Price” means the value of such Common Stock or Other Security as determined
reasonably and in good faith by the Board of Directors of the Company.

“Non-U.S. Citizen” has the meaning specified in the Company’s Charter.

“Other Securities” or “Other Security” means any stock (other than Common Stock)
and other securities of the Company or any other Person that the Holder at any
time shall be entitled to receive or shall have received, upon the exercise or
conversion of the Warrants, in lieu of or in addition to Common Stock, or that
at any time shall be issuable or shall have been issued in exchange for or in
replacement of Common Stock or Other Securities.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust or
other entity.

“Plan” has the meaning specified in the recitals hereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Settlement Date” means the date that is the third Business Day after a Warrant
Exercise Notice is delivered.

“U.S. Aviation Laws” has the meaning specified in the Company’s Charter.

“U.S. Citizen” has the meaning specified in the Company’s Charter.

“VWAP” means for any trading day, the price for securities (including Common
Stock) determined by the daily volume weighted average price per unit of
securities for such trading day on the New York Stock Exchange or NASDAQ Stock
Market, as the case may be, in each case, for the regular trading session
(including any extensions thereof, without regard to pre-open or after hours
trading outside of such regular trading session), or if such securities are not
listed or quoted on the New York Stock Exchange or NASDAQ Stock Market, as
reported by the principal U.S. national or regional securities exchange on which
such securities are then listed or quoted, whichever is applicable, as published
by Bloomberg at 4:15 P.M., New York City time (or 15 minutes following the end
of any extension of the regular trading session), on such trading day.

“Warrant Agent” has the meaning specified in the preamble hereof and any
successor Warrant Agent hereunder.

“Warrant Agent Office” has the meaning specified in Section 4(g)(iv) hereof.

“Warrant Certificate” has the meaning specified in Section 3(b) hereof.

 

3



--------------------------------------------------------------------------------

“Warrant Exercise Notice” has the meaning specified in Section 5(c)(i) hereof.

“Warrant Register” has the meaning specified in Section 3(d) hereof.

“Warrant Shares” has the meaning specified in Section 3(a) hereof.

“Warrant Spread” has the meaning specified Section 6(c) hereof.

“Warrant Statement” has the meaning specified in Section 3(b) hereof.

“Warrants” has the meaning specified in the recitals hereof.

SECTION 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the express terms and
conditions set forth in this Agreement (and no implied terms and conditions),
and the Warrant Agent hereby accepts such appointment and agrees to perform the
same in accordance with the express terms and conditions set forth in this
Agreement.

SECTION 3. Issuance of Warrants; Form, Execution and Delivery.

(a) Issuance of Warrants. On the Effective Date or a date that is as soon as
reasonably practicable after the Effective Date, the Warrants will be issued by
the Company in the amounts and to the recipients specified in or determinable
under the Plan. In accordance with Section 4 hereof and the Plan, the Company
will cause to be issued to the Depository one or more Global Warrant
Certificates evidencing the Warrants to the extent such Warrants are not
evidenced by Individual Warrant Certificates or by book-entry registration on
the books and records of the Warrant Agent (“Direct Registration Warrants”). In
accordance with Section 4 hereof and the Plan, the Company will cause to be
issued to the applicable registered Holders, one or more Individual Warrant
Certificates evidencing such Warrants or Direct Registration Warrants. Each
Direct Registration Warrant and each Warrant evidenced by a Global Warrant
Certificate or Individual Warrant Certificate shall entitle the Holder, upon
proper exercise and payment or conversion of such Warrant, to receive from the
Company, as adjusted as provided herein and subject to (i) the U.S. Aviation
Laws limitations on ownership of Warrant Shares by Non-U.S. Citizens set forth
in Section 5(m) hereof and (ii) any limitations as determined by the Company in
its reasonable discretion to assure compliance with applicable regulatory
requirements, if applicable, one share of Common Stock. The shares of Common
Stock (as provided pursuant to Section 6 hereof) and/or Other Securities
deliverable upon proper exercise or conversion of the Warrants are referred to
herein as “Warrant Shares”. The Company shall promptly notify the Warrant Agent
in writing upon the occurrence of the Effective Date and, if such notification
is given orally, the Company shall confirm the same in writing on or prior to
the Business Day next following. Until such notice is received by the Warrant
Agent, the Warrant Agent may presume conclusively for all purposes that the
Effective Date has not occurred.

(b) Form of Warrant. Subject to Section 4 of this Agreement, each of the
Warrants shall be issued (i) in the form of one or more global certificates (the
“Global Warrant Certificates”) in substantially the form of Exhibit A-1
attached, hereto, with the form of assignment to be printed on the reverse
thereof, in substantially the form set forth in Exhibit B attached hereto,
(ii) in certificated form in the form of one or more individual certificates
(the “Individual Warrant

 

4



--------------------------------------------------------------------------------

Certificates”) in substantially the form of Exhibit A-2 attached hereto, with
the form of assignment to be printed on the reverse thereof, in substantially
the form set forth in Exhibit B-2 attached hereto, and/or (iii) in the form of
Direct Registration Warrants reflected on statements issued by the Warrant Agent
from time to time to the holders thereof reflecting such book-entry position
(the “Warrant Statements”); provided, that any Individual Warrant Certificates
or Direct Registration Warrants that are not subject to any vesting requirements
or transfer restrictions under applicable securities laws may be exchanged at
any time for Global Warrant Certificates representing a corresponding number of
Warrants, in accordance with Section 4(d) and the applicable procedures of the
Depository and the Warrant Agent. Such Warrant Statements representing Warrants
shall include as an attachment thereto the “Warrant Summary” as set forth in
Exhibit C attached hereto. The Global Warrant Certificates and Individual
Warrant Certificates (collectively, the “Warrant Certificates”) and Warrant
Statements may bear such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Agreement, and may have
such letters, numbers or other marks of identification and such legends or
endorsements placed thereon as may be required to comply with the rules and
regulations of The Depository Trust Company or any successor thereof (the
“Depository”) in the case of the Global Warrant Certificates, with any law or
with any rules made pursuant thereto or with any rules of any securities
exchange or as may be determined, consistently herewith and reasonably
acceptable to the Warrant Agent and provided, in each case, that they do not
affect the rights, duties, obligations, responsibilities, liabilities or
indemnities of the Warrant Agent, by (i) in the case of Warrant Certificates,
the Appropriate Officers executing such Warrant Certificates, as evidenced by
their execution of the Warrant Certificates and (ii) in the case of Warrant
Statements, any Appropriate Officer. The Global Warrant Certificates shall be
deposited on or after the date hereof with the Warrant Agent and registered in
the name of Cede & Co. or any successor thereof, as the Depository’s nominee.
Each Warrant Certificate shall represent such number of the outstanding Warrants
as specified therein, and each shall provide that it shall represent the
aggregate amount of outstanding Warrants from time to time endorsed thereon and
that the aggregate amount of outstanding Warrants represented thereby may from
time to time be reduced or increased, as appropriate, in accordance with the
terms of this Agreement.

(c) Execution of Warrants. Warrant Certificates shall be signed on behalf of the
Company by its Chairman of the Board, its Chief Executive Officer, its Chief
Financial Officer, its Treasurer or any Executive Vice President of the Company
(each, an “Appropriate Officer”), and by the Secretary or any Assistant
Secretary of the Company. Each such signature upon the Warrant Certificates may
be in the form of a facsimile or electronic signature of any such Appropriate
Officer, Secretary or Assistant Secretary and may be imprinted or otherwise
reproduced on the Warrant Certificates and for that purpose the Company may
adopt and use the facsimile or electronic signature of any Appropriate Officer,
the Secretary or any Assistant Secretary who shall have been serving as an
Appropriate Officer, the Secretary, or an Assistant Secretary at the time of
entering into this Agreement or issuing such Warrant Certificate. If any
Appropriate Officer, the Secretary or any Assistant Secretary who shall have
signed any of the Warrant Certificates shall cease to be such Appropriate
Officer, the Secretary or an Assistant Secretary before the Warrant Certificates
so signed shall have been countersigned by the Warrant Agent or disposed of by
the Company, such Warrant Certificates nevertheless may be countersigned and
delivered or disposed of as though such Appropriate Officer, Secretary or
Assistant Secretary had not ceased to be such Appropriate Officer, Secretary or
Assistant Secretary, and any Warrant Certificate may be signed on behalf of the
Company by any person who, at the actual date of the execution of such Warrant
Certificate, shall be a proper Appropriate Officer, Secretary or Assistant
Secretary, although at the date of the execution of this Agreement any such
person was not such Appropriate Officer, Secretary or Assistant Secretary.
Warrant Certificates shall be dated the date of countersignature by the Warrant
Agent and shall represent one or more whole Warrants.

 

5



--------------------------------------------------------------------------------

(d) Countersignature. Upon receipt of a written order of the Company signed by
an Appropriate Officer instructing the Warrant Agent to countersign and
accompanied by Warrant Certificates duly executed on behalf of the Company, the
Warrant Agent, on behalf of the Company, shall countersign one or more Warrant
Certificates evidencing the Warrants and shall deliver such Warrant Certificates
to or upon such written order of the Company. Such written order of the Company
shall specifically state the number of Warrants that are to be represented by
such Warrant Certificate and the Warrant Agent may rely conclusively on such
order. Each Warrant shall be, and shall remain, subject to the provisions of
this Agreement until such time as all of the Warrants evidenced thereby shall
have been duly exercised or converted or shall have expired or been canceled in
accordance with the terms hereof. Each Holder shall be bound by all of the terms
and provisions of this Agreement (a copy of which is available on request to the
Secretary of the Company) and any amendments thereto as fully and effectively as
if such Holder had signed the same. No Warrant Certificate shall be valid for
any purpose, and no Warrant evidenced thereby shall be exercisable or
convertible, until such Warrant Certificate has been countersigned by the
manual, facsimile or electronic signature of the Warrant Agent. Such signature
by the Warrant Agent upon any Warrant Certificate executed by the Company shall
be conclusive evidence that such Warrant Certificate so countersigned has been
duly issued hereunder. The Warrant Agent shall keep, at an office designated for
such purpose, books (the “Warrant Register”) in which, subject to such
reasonable regulations as it may prescribe, it shall register any Warrant
Certificates or Direct Registration Warrants and exchanges and transfers of
outstanding Warrants in accordance with the procedures set forth in Section 4 of
this Agreement, all in form satisfactory to the Company and the Warrant Agent.
The Company may require payment of a sum sufficient to cover any stamp or other
tax or other governmental charge that may be imposed on the Holder in connection
with any such exchange or registration of transfer. The Warrant Agent shall have
no obligation to effect an exchange or register a transfer unless and until any
payments required by the immediately preceding sentence have been made. Prior to
due presentment for registration of transfer or exchange of any Warrant in
accordance with the procedures set forth in this Agreement, the Warrant Agent
and the Company may deem and treat the person in whose name any Warrant is
registered as the absolute owner of such Warrant (notwithstanding any notation
of ownership or other writing made in a Warrant Certificate by anyone), for the
purpose of any exercise or conversion thereof, any distribution to the Holder
thereof and for all other purposes.

SECTION 4. Transfer or Exchange.

(a) Transfer and Exchange of Global Warrant Certificates or Beneficial Interests
Therein. The transfer and exchange of Global Warrant Certificates or beneficial
interests therein shall be effected through the Depository, in accordance with
the terms of this Agreement and the Warrant Certificates and the procedures of
the Depository.

 

6



--------------------------------------------------------------------------------

(b) Exchange of a Beneficial Interest in a Global Warrant Certificate for an
Individual Warrant Certificate or Direct Registration Warrant.

(i) Any Holder of a beneficial interest represented by a Global Warrant
Certificate may, upon request, exchange such beneficial interest for a Direct
Registration Warrant or a Warrant represented by an Individual Warrant
Certificate. A transferor of a beneficial interest represented by a Global
Warrant Certificate (or the Depository or its nominee on behalf of such
transferor) shall, but only to the extent required by the procedures of the
Depository in connection with such transfer or exchange, deliver to the Warrant
Agent (I) written instructions or such other form of instructions as is
customary for the Depository on behalf of any Person having a beneficial
interest in a Global Warrant Certificate, and all other reasonably necessary
information, and (II) an instruction of transfer in form reasonably satisfactory
to the Warrant Agent which, with respect to a transfer of a Global Warrant only,
shall be duly authorized in writing and duly executed by the Holder thereof or
by such Holder’s attorney. Upon satisfaction of the conditions in this Clause
(i) of Section 4(b), the Warrant Agent shall cause, in accordance with the
standing instructions and procedures existing between the Depository and the
Warrant Agent, the number of Warrants represented by the Global Warrant
Certificate to be reduced by the number of Warrants to be represented by an
Individual Warrant Certificate or Direct Registration Warrant, as the case may
be, to be issued in exchange for the beneficial interest of such Person in the
Global Warrant Certificate and, following such reduction, (A) in the case of an
exchange for an Individual Warrant Certificate (x) the Company shall issue and
the Warrant Agent shall either manually or by facsimile countersign an
Individual Warrant Certificate representing the appropriate number of Warrants
and (y) the Warrant Agent shall deliver such Individual Warrant Certificate to
the registered Holder thereof, or (B) in the case of an exchange for a Direct
Registration Warrant, the Warrant Agent shall register such Direct Registration
Warrants in accordance with such written instructions from the Depository and
deliver to such holder a Warrant Statement.

(ii) Warrants represented by an Individual Warrant Certificate issued in
exchange for a beneficial interest in a Global Warrant Certificate pursuant to
this Section 4(b) shall be issued in such names as the Depository, pursuant to
instructions from its direct or indirect participants or otherwise, shall
instruct the Warrant Agent. The Warrant Agent shall deliver Individual Warrant
Certificates evidencing such issuance to the Persons in whose names such
Individual Warrant Certificates are so issued. Direct Registration Warrants
issued in exchange for a beneficial interest in a Global Warrant Certificate
pursuant to this Section 4(b) shall be registered in such names as the
Depository, pursuant to instructions from its direct or indirect participants or
otherwise, shall instruct the Warrant Agent.

(c) Transfer and Exchange of Individual Warrant Certificates or Direct
Registration Warrants. When the registered Holder of an Individual Warrant
Certificate or Direct Registration Warrant has presented to the Warrant Agent a
written request:

(i) to register the transfer of any Individual Warrant Certificate or Direct
Registration Warrant; or

(ii) to exchange any Individual Warrant Certificate or Direct Registration
Warrant for a Direct Registration Warrant or an Individual Warrant Certificate,
respectively, representing an equal number of Warrants of authorized
denominations, the Warrant Agent shall register the transfer or make the
exchange as requested if (x) its customary requirements for such transactions
are met and (y) such transfer or exchange otherwise satisfies the provisions of
this Agreement; provided, however, that the Warrant Agent has received a written
instruction of

 

7



--------------------------------------------------------------------------------

transfer or exchange, as applicable, in form reasonably satisfactory to the
Warrant Agent, properly completed and duly executed by the Holder thereof or by
his attorney, duly authorized in writing and a written order of the Company
signed by an Appropriate Officer authorizing such exchange. A party requesting
transfer of Warrants must provide any evidence of authority that may be
reasonably required by the Warrant Agent.

(d) Restrictions on Transfer and Exchange of Individual Warrant Certificates or
Direct Registration Warrants for a Beneficial Interest in a Global Warrant
Certificate. Neither an Individual Warrant Certificate nor a Direct Registration
Warrant may be exchanged for a beneficial interest in a Global Warrant
Certificate pursuant to this Agreement except upon satisfaction of the
requirements set forth below. Upon receipt by the Warrant Agent of appropriate
instruments of transfer with respect to an Individual Warrant Certificate or
Direct Registration Warrant, in form reasonably satisfactory to the Warrant
Agent, together with written instructions directing the Warrant Agent to make,
or to direct the Depository to make, an endorsement on the applicable Global
Warrant Certificate to reflect an increase in the number of Warrants represented
by such Global Warrant Certificate equal to the number of Warrants represented
by such Individual Warrant Certificate or Direct Registration Warrant, and all
other necessary information, then the Warrant Agent shall cancel such Individual
Warrant Certificate or Direct Registration Warrant on the Warrant Register and
cause, or direct the Depository to cause, in accordance with the standing
instructions and procedures existing between the Depository and the Warrant
Agent, the number of Warrants represented by such Global Warrant Certificate to
be increased accordingly. If no Global Warrant Certificates are then
outstanding, the Company shall issue and the Warrant Agent shall either manually
or by facsimile countersign a new Global Warrant Certificate representing the
appropriate number of Warrants. Any such transfer shall be subject to the
Company’s prior written approval.

(e) Restrictions on Transfer and Exchange of Global Warrant Certificates.
Notwithstanding any other provisions of this Agreement (other than the provision
set forth in Section 4(f)), a Global Warrant Certificate may not be transferred
as a whole except by the Depository to a nominee of the Depository or by a
nominee of the Depository to the Depository or another nominee of the Depository
or by the Depository or any such nominee to a successor Depository or a nominee
of such successor Depository.

(f) Cancellation of Warrant Certificate.

(i) At such time as all beneficial interests in Warrant Certificates and Direct
Registration Warrants have been exchanged for Common Stock in accordance
herewith, redeemed, repurchased or cancelled, all Warrant Certificates shall be
returned to, or cancelled and retained pursuant to applicable law by, the
Warrant Agent, upon written instructions from the Company reasonably
satisfactory to the Warrant Agent.

(ii) If at any time:

(A) the Depository for the Global Warrant Certificates notifies the Company that
the Depository is unwilling or unable to continue as Depository for the Global
Warrant Certificates and a successor Depository for the Global Warrant
Certificates is not appointed by the Company within 90 days after delivery of
such notice; or

 

8



--------------------------------------------------------------------------------

(B) the Company, in its sole discretion, notifies the Warrant Agent in writing
that it elects to exclusively cause the issuance of Individual Warrant
Certificate and Direct Registration Warrants under this Agreement;

then the Warrant Agent, upon written instructions signed by an Appropriate
Officer of the Company, shall register Individual Warrants Certificates and
Direct Registration Warrants, in an aggregate number equal to the number of
Warrants represented by the Global Warrant Certificates, in exchange for such
Global Warrant Certificates.

(g) Obligations with Respect to Transfers and Exchanges of Warrants.

(i) To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent is hereby authorized to countersign, either by
manual or facsimile signature, in accordance with the provisions of this
Section 4, Warrant Certificates, as required pursuant to the provisions of this
Section 4.

(ii) All Warrant Certificates or Direct Registration Warrants issued upon any
registration of transfer or exchange shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Warrant
Certificates or Direct Registration Warrants surrendered upon such registration
of transfer or exchange.

(iii) So long as the Depository, or its nominee, is the registered owner of a
Global Warrant Certificate, the Depository or such nominee, as the case may be,
will be considered the sole owner or Holder represented by such Global Warrant
Certificate for all purposes under this Agreement, including, without
limitation, for the purposes of (a) giving notices with respect to such Warrants
and (b) registering transfers with respect to such Warrants. Neither the Company
nor the Warrant Agent, in its capacity as registrar for such Warrants, will have
any responsibility or liability for any aspect of the records relating to
beneficial interests in a Global Warrant Certificate or for maintaining,
supervising or reviewing any records relating to such beneficial interests.

(iv) The Warrant Agent shall register the transfer of any outstanding Warrants
in the Warrant Register at the Warrant Agent Office designated for such purpose
(the “Warrant Agent Office”) upon (a) receipt of all information required to be
delivered hereunder, (b) if applicable, surrender of duly endorsed Warrant
Certificates representing such Warrants, and (c) receipt of a completed form of
assignment duly authorized in writing substantially in the form attached as
Exhibit B hereto, as the case may be, duly signed by the Holder thereof or by
the duly appointed legal representative thereof or by such Holder’s attorney,
such signature to be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level reasonably acceptable to the Warrant
Agent. Upon any such registration of transfer, a new Warrant Certificate or
Warrant Statement, as the case may be, shall be issued to the transferee.

(v) The Warrant Agent shall not undertake the duties and obligations of a stock
transfer agent under this Agreement, or otherwise, including, without
limitation, the duty to receive, issue or transfer shares of Common Stock.

 

9



--------------------------------------------------------------------------------

(h) Definitive Warrants.

(i) Beneficial interests represented by a Global Warrant Certificate deposited
with the Depositary or with the Warrant Agent pursuant to Section 3(b) shall be
transferred to each beneficial owner thereof in the form of Warrant Certificates
in a definitive form that is not deposited with the Depositary or with the
Warrant Agent as custodian for the Depositary (“Definitive Warrants”) evidencing
a number of Warrants equivalent to such owner’s beneficial interest in such
Global Warrant Certificate, in exchange for such Global Warrant Certificate,
only if such transfer complies with Section 4(a) and (i) the Depositary notifies
the Company in writing that it is unwilling or unable to continue as Depositary
for such beneficial interests represented by such Global Warrant Certificate or
if at any time the Depositary ceases to be a “clearing agency” registered under
the Securities Exchange Act, and, in each such case, a successor Depositary is
not appointed by the Company within 90 days of such notice, (ii) the Company, in
its sole discretion, notifies the Warrant Agent in writing that it elects to
cause the issuance of Definitive Warrants under this Agreement, or (iii) upon
the request of any Holder, if the Company shall be adjudged bankrupt or
insolvent or makes an assignment for the benefit of its creditors or institutes
proceedings to be adjudicated a bankrupt or shall consent to the filing of a
bankruptcy proceeding against it, or shall file a petition or answer or consent
seeking reorganization under federal bankruptcy laws or any other similar
applicable federal or state law, or shall consent to the filing of any such
petition, or shall consent to the appointment of a receiver or custodian of all
or any substantial part of its property, or shall admit in writing its inability
to pay or meet its debts as they mature, or if a receiver or custodian of it or
all or any substantial part of its property shall be appointed, or if a public
officer shall have taken charge or control of the Company or of its property or
affairs, for the purpose of rehabilitation, conservation or liquidation.

(ii) Any beneficial interests represented by a Global Warrant Certificate that
are transferable to the beneficial owners thereof in the form of Definitive
Warrants pursuant to this Section 4(h) shall be surrendered by the Depositary to
the Warrant Agent, to be so transferred, in whole or from time to time in part,
without charge, and the Warrant Agent shall if directed by an Officer of the
Company countersign, by either manual or facsimile signature, and deliver to
each beneficial owner in the name of such beneficial owner, upon such transfer
of each portion of such beneficial interests represented by a Global Warrant
Certificate, Definitive Warrants evidencing a number of Warrants equivalent to
such beneficial owner’s beneficial interest in the Global Warrant Certificate.
The Warrant Agent shall register such transfer in the Registry, and upon such
transfer the surrendered Global Warrant Certificate shall be cancelled by the
Warrant Agent.

(iii) All Definitive Warrants issued upon registration of transfer pursuant to
this Section 4(h) shall be the valid obligations of the Company, evidencing the
same obligations of the Company and entitled to the same benefits under this
Agreement and the Global Warrant Certificate surrendered for registration of
such transfer.

(iv) Subject to the provisions of Section 4(h)(ii), the registered Holder of a
Global Warrant Certificate may grant proxies and otherwise authorize any Person
to take any action that such Holder is entitled to take under this Agreement or
the Warrants.

(v) In the event of the occurrence of any of the events specified in
Section 4(h)(i), the Company will promptly make available to the Warrant Agent a
reasonable supply of Definitive Warrants necessary to comply with this Agreement
in definitive, fully registered form.

 

10



--------------------------------------------------------------------------------

(vi) Neither the Company nor the Warrant Agent shall be liable or responsible
for any registration or transfer of any Warrants that are registered or to be
registered in the name of a fiduciary or the nominee of a fiduciary.

SECTION 5. Duration and Exercise of Warrants.

(a) Expiration Date. The Warrants may be exercised only during the period
commencing on the Effective Date and expiring on the third (3rd) anniversary of
the date that the Warrants are issued (the “Expiration Date”). After 5:00 p.m.
New York City time on the Expiration Date, the Warrants will become void and
without further legal effect, and all rights thereunder and all rights in
respect thereof under this Agreement shall cease as of such time.

(b) Exercise Price. On and after the Effective Date, the Exercise Price for the
Warrants shall be $24.98 per share (subject to adjustment as provided herein).

(c) Manner of Exercise.

(i) Cash Payment. Subject to the provisions of this Agreement, including the
U.S. Aviation Laws limitations on ownership of Warrant Shares by Non-U.S.
Citizens set forth in Section 5(m) hereof and the adjustments contained in
Section 6 hereof, each Warrant shall entitle the Holder thereof to purchase from
the Company one fully paid and nonassessable share of Common Stock at the
Exercise Price. All or any of the Warrants represented by a Warrant Certificate
or in the form of Direct Registration Warrants may be exercised by the
registered Holder thereof during normal business hours on any Business Day, by
delivering (A) written notice of such election (“Warrant Exercise Notice”) to
exercise Warrants to the Company (at the address set forth in Section 15) and
the Warrant Agent at the Warrant Agent Office, no later than 5:00 p.m., New York
City time, on the Expiration Date, which Warrant Exercise Notice shall be
(i) substantially in the “Form of Election” set forth in Exhibit A-1, in the
case of Warrants represented by a Global Warrant Certificate, (ii) substantially
in the “Form of Election” set forth in Exhibit A-2, in the case of Warrants
represented by Individual Warrant Certificates and (iii) substantially in the
form set forth in Exhibit A-3, in the case of Direct Registration Warrants; and
(B) by no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date, such Warrants to the Warrant Agent (by
book-entry transfer through the facilities of the Depository, if such Warrants
are represented by a Global Warrant Certificate). Such Warrant Certificate (if
such Warrant is represented by a certificate) and the documents referred to in
clauses (A) and (B) of the immediately preceding sentence shall be accompanied
by payment in full in respect of each Warrant that is exercised, which shall be
made by delivery of a certified or official bank or bank cashier’s check payable
to the order of the Company, or by wire transfer to an account specified in
writing by the Company or the Warrant Agent in immediately available funds. Such
payment shall be in an amount equal to the product of the number of shares of
Common Stock designated in such Warrant Exercise Notice multiplied by the
Exercise Price for the Warrants being exercised, in each case as adjusted
herein. Upon such surrender and payment, such Holder shall thereupon be entitled
to receive the number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares as set forth in Section 5(d) and Section 5(h).

 

11



--------------------------------------------------------------------------------

(ii) Cashless Conversion. Subject to the provisions of this Agreement, the
Holder shall have the right, in lieu of paying the Exercise Price of Warrants in
cash, to instruct the Company in writing to reduce the number of shares of
Common Stock issuable pursuant to the conversion of such Warrants (the “Cashless
Conversion”) in accordance with the following formula:

X = Y(A – B) ÷ A

where:

X = the number of Warrant Shares to be issued to the Holder upon conversion of
the Warrants;

Y = the total number of Warrant Shares for which the Holder has elected to
exercise the applicable Warrants;

A = the Market Price of one Warrant Share determined as of the Business Day
immediately preceding the day the Warrant Exercise Notice is delivered to the
Warrant Agent; and

B = the exercise price which would otherwise be payable in cash for one Warrant
Share determined as of the Business Day immediately preceding the day the
Warrant Exercise Notice is delivered to the Warrant Agent.

If the Exercise Price of the aggregate number of Warrants being converted
exceeds the Market Price at the time of such conversion of the aggregate number
of Warrant Shares issuable upon such conversion, then no Warrant Shares will be
issuable via the Cashless Conversion. The Holder shall effect a Cashless
Conversion by indicating on a duly executed Warrant Exercise Notice that the
Holder wishes to effect a Cashless Conversion. Upon receipt of such election to
effect a Cashless Conversion, the Warrant Agent will promptly request the
Company to confirm the number of Warrant Shares issuable in connection with the
Cashless Conversion. The Company shall calculate and transmit to the Warrant
Agent in a written notice the number of Warrant Shares issuable in connection
with any Cashless Conversion.

(d) The number of Warrant Shares to be issued on such exercise or conversion
will be determined by the Company (with written notice thereof to the Warrant
Agent) in accordance with Section 5(c). For the avoidance of doubt, the number
of Warrant Shares determined pursuant to Section 5(c) shall, if not a whole
number, be rounded up to the nearest whole number. The Warrant Agent shall have
no duty or obligation to investigate or confirm whether the Company’s
determination of the number of Warrant Shares to be issued on such exercise or
conversion is accurate or correct, nor shall the Warrant Agent have any duty or
obligation to take any action with regard to such warrant exercise or conversion
prior to being notified by the Company of the relevant number of Warrant Shares
to be issued.

(e) Except as otherwise provided herein, any exercise or conversion of a Warrant
pursuant to the terms of this Agreement shall be irrevocable and shall
constitute a binding agreement between the Holder and the Company, enforceable
in accordance with its terms.

 

12



--------------------------------------------------------------------------------

(f) Upon receipt of a Warrant Exercise Notice pursuant to Section 5(c), the
Warrant Agent shall:

(i) examine all Warrant Exercise Notices and all other documents delivered to it
by or on behalf of Holders as contemplated hereunder to ascertain whether, on
their face, such Warrant Exercise Notices and any such other documents have been
executed and completed in accordance with their terms;

(ii) endeavor to inform the Company of and cooperate with and assist the Company
in resolving any reconciliation problems between the Warrant Exercise Notices
received and delivery of Warrants to the Warrant Agent’s account;

(iii) advise the Company, no later than five Business Days after receipt of a
Warrant Exercise Notice, of (a) the receipt of such Warrant Exercise Notice and,
subject to Company’s approval, the number of Warrants to be exercised or
converted in accordance with the terms of this Agreement, (b) the instructions
with respect to delivery of the shares of Common Stock deliverable upon such
exercise or conversion, subject to the timely receipt from the Depository of the
necessary information, and (c) such other information as the Company shall
reasonably require;

(iv) liaise with the Depository and effect such delivery to the relevant
accounts at the Depository in accordance with its requirements, if requested by
the Company with the delivery of the Common Stock and all other necessary
information by or on behalf of the Company for delivery to the Depository; and

(v) notify the Company each month of the amount of any funds received by the
Warrant Agent for payment of the aggregate Exercise Price in a given month and,
at the Company’s option and upon the Company’s written notice to the Warrant
Agent, either apply such funds against any fees incurred by Warrant Agent under
this Agreement or forward all such funds by the fifth (5th) Business Day of the
following month by wire transfer to an account designated by the Company,
provided that the Company shall pay Warrant Agent wire transfer fees for each
such wire pursuant to the fee schedule attached hereto.

(g) All questions as to the validity, form and sufficiency (including time of
receipt) of a Warrant exercise or conversion shall be determined by the Company
in its reasonable discretion in good faith. The Company reserves the right to
reject any and all Warrant Exercise Notices that it reasonably determines are
not in proper form or for which any corresponding agreement by the Company to
exchange would, in the reasonable opinion of the Company, be unlawful as
determined in good faith. Such determination by the Company shall be final and
binding on the Holders absent manifest error. Moreover, the Company reserves the
absolute right to waive any of the conditions to the exercise or conversion of
Warrants or defects in Warrant Exercise Notices with regard to any particular
exercise or conversion of Warrants. Neither the Company nor the Warrant Agent
shall be under any duty to give notice to the Holders of any irregularities in
any exercise or conversion of Warrants, nor shall they incur any liability for
the failure to give such notice.

 

13



--------------------------------------------------------------------------------

(h) As soon as reasonably practicable after the exercise or conversion of any
Warrant (and in any event not later than 10 Business Days thereafter), the
Company shall issue, or otherwise deliver, in authorized denominations to or
upon the order of the Holder, either: (A) if such Holder holds the Warrants
being exercised or converted through the Depository’s book-entry transfer
facilities, by same-day or next-day credit to the Depository for the account of
such Holder or for the account of a participant in the Depository the number of
Warrant Shares to which such Holder is entitled, in each case registered in such
name and delivered to such account as directed in the Warrant Exercise Notice by
such Holder or by the direct participant in the Depository through which such
Holder is acting; (B) if such Holder holds the Warrants being exercised or
converted in the form of Individual Warrant Certificates, a book-entry interest
in the number of Warrant Shares to which such Holder is entitled on the books of
the Company’s transfer agent or, at the Company’s option, by delivery to the
address designated by such Holder in its Warrant Exercise Notice of a physical
certificate or certificates representing the number of Warrant Shares to which
such Holder is entitled, in fully registered form, registered in such name or
names as may be directed by such Holder; or (C) if such Holder holds the
Warrants being exercised or converted in the form of Direct Registration
Warrants, a book-entry interest in the number of Warrant Shares to which such
Holder is entitled on the books and records of the Company’s transfer agent.
Such Warrant Shares shall be deemed to have been issued and any person so
designated to be named therein shall be deemed to have become a Holder of record
of such Warrant Shares as of the close of business on the date of the delivery
thereof.

If fewer than all of the Warrants evidenced by a Global Warrant Certificate
surrendered upon the exercise or conversion of Warrants are exercised or
converted at any time prior to the Expiration Date, the Warrant Agent shall
cause a notation to be made to the records maintained by the Depository. The
Person in whose name any certificate or certificates, or any Warrant Exercise
Notice, for the Warrant Shares are to be issued (or such Warrant Shares are to
be registered, in the case of a book-entry transfer) upon exercise or conversion
of a Warrant shall be deemed to have become the holder of record of such Warrant
Shares on the date such Warrant Exercise Notice is delivered.

(i) Notwithstanding any adjustment pursuant to Section 6 in the number of
Warrant Shares purchasable upon the exercise or conversion of a Warrant, the
Company shall not be required to issue Warrants to purchase fractions of Warrant
Shares, or to issue fractions of Warrant Shares upon exercise or conversion of
the Warrants, or to distribute certificates which evidence fractional Warrant
Shares. Subject to Section 5(d), in the event of an adjustment that results in a
Warrant becoming exercisable or convertible for fractional Warrant Shares, the
number of Warrant Shares subject to such Warrant shall be adjusted upward or
downward to the nearest whole number of Warrant Shares or Other Securities (with
one half or less rounded down). All Warrants held by a Holder shall be
aggregated for purposes of determining any such adjustment.

(j) If all of the Warrants evidenced by a Warrant Certificate have been
exercised or converted, such Warrant Certificate shall be cancelled by the
Warrant Agent. Such cancelled Warrant Certificate shall then be disposed of by
or at the direction of the Company in accordance with applicable law. The
Warrant Agent shall confirm such information to the Company in writing as
promptly as practicable.

 

14



--------------------------------------------------------------------------------

(k) The Company shall pay all expenses in connection with, and all taxes and
other governmental charges that may be imposed with respect to, the issuance or
delivery of Warrant Shares upon exercise or conversion of Warrants.

(l) The Warrant Agent shall keep copies of this Agreement and any notices given
or received hereunder for a period beginning on the date of this Agreement and
ending no earlier than the first anniversary of the Expiration Date.

(m) U.S. Aviation Laws Limitations on Warrant Exercise. Notwithstanding any of
the other provisions of this Agreement, in order to facilitate the Company’s
compliance with the U.S. Aviation Laws concerning the ownership of the Common
Stock by Non-U.S. Citizens with regard to its continuing ability to own aircraft
registered in the United States and to comply with obligations of the Company
under contracts that it may enter into from time to time with the United States
Government:

(i) At the time of any proposed exercise or conversion of any Warrant, its
Holder shall advise the Company whether or not it (or, if not the Holder, the
Person that the Holder has designated to receive the Warrant Shares issuable
upon exercise or conversion of such Warrant) is a U.S. Citizen. The Company may
require a Holder (or, if not the Holder, the Person that the Holder has
designated to receive the Warrant Shares issuable upon exercise or conversion of
such Warrant) to provide it with such documents and other information as it may
request as reasonable proof confirming that the Holder (or, if not the Holder,
the Person that the Holder has designated to receive the Warrant Shares issuable
upon exercise or conversion of such Warrant) is a U.S. Citizen.

(ii) Any Holder that cannot establish to the Company’s reasonable satisfaction
that it (or, if not the Holder, the Person that the Holder has designated to
receive the Warrant Shares issuable upon exercise or conversion of any Warrant)
is a U.S. Citizen may not exercise or convert any Warrant to the extent the
Warrant Shares deliverable upon exercise or conversion of such Warrant would
constitute Excess Shares if they were issued, which shall be determined by the
Company in its sole discretion at the time of any proposed exercise or
conversion of such Warrant. In such event, the Company shall advise the Holder
that its Warrant Exercise Notice will be processed at such time as the Warrant
Shares deliverable upon exercise or conversion of such Warrant would not
constitute Excess Shares if they were issued, which shall be determined by the
Company in its sole discretion. Any Warrant Exercise Notice which is delayed for
processing because of U.S. Aviation Laws limitations and which subsequently
becomes eligible for processing will be processed in the order that it is
received by the Warrant Agent, provided that such Warrant Exercise Notice has
been submitted in proper form and in full compliance with this Agreement, and
the Holder of all Warrants pending exercise shall be deemed to continue to be
the owner of such Warrants.

(iii) Any sale, transfer or other disposition of any Warrant Shares issuable
upon exercise or conversion by any Holder that is a Non-U.S. Citizen to a Person
who is a U.S. Citizen must be a complete transfer of such Holder’s interests in
such Warrant Shares issuable upon exercise or conversion to such Person with the
transferor retaining no ownership of the underlying Warrant Shares nor any
ability to direct or control such Person. The foregoing restriction shall also
apply to any Person that the Holder has designated to receive the Warrant Shares
issuable upon exercise or conversion of any Warrant.

 

15



--------------------------------------------------------------------------------

(iv) If at any time the Company either ceases to be a reporting company under
the Securities and Exchange Act of 1934 or the rules thereunder (the “Exchange
Act”), or fails to timely file any amendments to its Charter as required by the
Exchange Act, the Company shall provide the Warrant Agent with the then current
copy of the Company’s Charter or (at the Company’s option) an excerpt from the
Company’s Charter containing then current version of Section 4 of Article FOURTH
entailing ownership and restrictions on ownership and upon the request of any
Holder the Warrant Agent shall provide such copy or excerpt to such Holder;
provided, that, in each case, the Company and/or the Warrant Agent shall be
obligated to provide such copy or excerpt only (A) following amendments to such
article and (B) to the extent such copy or excerpt is not (or will not be)
publicly filed or otherwise made available in a format such that Holders can
rely on the publicly available copy as the then most current copy or excerpt.

(v) Notwithstanding anything herein to the contrary, in the event the U.S.
Aviation Laws are repealed or amended so that the ownership of the Common Stock
by Non-U.S. Citizens is no longer restricted in any way, the provisions of this
Section 5(m) shall no longer apply to any Holder or Warrant.

(n) Cost Basis Information.

(i) In the event of a cash exercise of Warrants, the Company hereby instructs
the Warrant Agent to record cost basis for newly issued shares as reasonably
determined by the Company prior to processing.

(ii) In the event of a Cashless Conversion of Warrants, the Company shall
provide the cost basis for shares issued pursuant to such Cashless Conversion at
the time the Company confirms the number of Warrant Shares issuable in
connection with such Cashless Conversion to the Warrant Agent pursuant to
Section 5(d) hereof.

SECTION 6. Adjustment of Exercise Price and Number of Shares Purchasable or
Number of Warrants.

(a) Stock Dividends, Subdivisions and Combinations of Shares. If after the date
hereof the number of outstanding shares of Common Stock is increased by a share
dividend or share distribution to all holders of Common Stock, in each case
payable in shares of Common Stock, or by a subdivision, combination or other
reclassification of shares of Common Stock, then, in any such event, the number
of shares of Common Stock issuable for each Warrant will be adjusted as follows
(and any other appropriate actions shall be taken by the Company): Warrant
Shares issuable pursuant to a valid exercise or conversion of Warrants
immediately prior to such event shall be adjusted (and any other appropriate
actions shall be taken by the Company) so that each Holder shall be entitled to
receive upon the exercise or conversion of its Warrant the number of Warrant
Shares that such Holder would have owned or would have been entitled to receive
upon or by reason of such event had such Warrant had been exercised or converted
immediately prior to the occurrence of such event. Any adjustment made pursuant
to this Section 6(a) shall become effective retroactively (i) in the case of any
such dividend or distribution, to the date immediately

 

16



--------------------------------------------------------------------------------

following the close of business on the record date for the determination of
holders of shares of Common Stock entitled to receive such dividend or
distribution or (ii) in the case of any such subdivision, combination or
reclassification, to the close of business on the date on which such corporate
action becomes effective. A distribution to holders of the Common Stock of
rights expiring less than thirty (30) calendar days after the issuance thereof
entitling holders to purchase shares of Common Stock at a price per share less
than the Market Price as of the record date fixed for the determination of
holders of Common Stock entitled to receive such rights shall be deemed a
dividend of a number of shares of Common Stock equal to the product of (i) the
number of shares of Common Stock actually issued in such distribution (or
actually issued under any issued rights that are convertible into or exercisable
for the Common Stock) multiplied by (ii) one (1) minus the quotient of (x) the
price per share of Common Stock paid to exercise such rights divided by (y) the
Market Price on such record date, and the amount of Common Stock issuable for
each Warrant will be adjusted in accordance with the foregoing sentence. For
purposes of this Section 6(a), if the rights constitute securities convertible
into or exercisable for Common Stock, in determining the price payable for
Common Stock, there shall be taken into account any consideration received for
such rights, as well as any additional amount payable upon exercise or
conversion.

(b) Distributions. If after the date hereof until two (2) years after the date
hereof the Company shall distribute to all holders of its shares of Common Stock
cash or other assets, but excluding any dividend or other distribution payable
in shares of Common Stock for which adjustment is made under Section 6(a), then
in each such case the Warrant Shares issuable upon exercise or conversion of
each Warrant outstanding immediately following the close of business on the
record date for such distribution shall be increased to an amount determined by
multiplying the number of Warrant Shares issuable immediately prior to such
record date by a fraction, the numerator of which is the Market Price of a share
of Common Stock on the trading day immediately prior to the Ex-Date and the
denominator of which is (1) the Market Price of a share of Common Stock on the
trading day immediately prior to the Ex-Date less (2) (x) the amount of cash and
(y) the Market Price of the assets, evidences of indebtedness and securities so
distributed or of such subscription rights per share of Common Stock outstanding
on the trading day immediately prior to the Ex-Date (determined for such purpose
on the basis of the aggregate assets, evidences of indebtedness and/or rights
distributed with respect to one share of Common Stock as if, for purposes of the
definition of “Market Price”, such assets, evidences of indebtedness, securities
and/or rights were an “Other Security” as defined herein) (as reasonably
determined by the Board of Directors of the Company, whose determination shall
be conclusive, and described in a statement filed with the Warrant Agent). Such
adjustments shall be made whenever any such distribution is made, and shall
become effective retroactively on the date immediately after the record date for
the determination of stockholders entitled to receive such distribution.

(c) Adjustments for Mergers and Consolidations. In case the Company, after the
date hereof, shall merge, consolidate or otherwise engage in a recapitalization,
reclassification, reorganization or business combination with another Person
(other than a consolidation or merger in which the Company is the continuing
corporation and which does not result in any change in the shares of Common
Stock), then, in the case of any such transaction, then the Company will take
the appropriate provisions in Section 9.

 

17



--------------------------------------------------------------------------------

(d) Other Changes. If, at any time or from time to time after the issuance of
this Warrant but prior to the exercise or conversion hereof, the Company shall
take any action which (i) affects the Common Stock and (ii) is similar to, or
has an effect similar to, any of the actions described in any of Sections
6(a)-(b) (but not including any action described in any such Section) then, and
in each such case, such number shall be adjusted in such manner and at such time
as the Board of Directors of the Company in good faith determines would be
equitable under such circumstances such that the economic benefits of such
action that would accrue to the stockholders of the Company would as nearly as
practicable also accrue to the Holders, which determination shall be evidenced
in a resolution of the Board of Directors, a certified copy of which shall be
mailed by the Warrant Agent (upon the written instruction and expense of the
Company) to each of the relevant Holders.

(e) Notice of Adjustment. Whenever the Warrant Shares issuable or the rights of
the Holder shall be adjusted or proposed to be adjusted as provided in this
Section 6, the Company shall forthwith file with the Warrant Agent a statement,
signed by an Appropriate Officer, stating in detail the facts requiring such
adjustment, the Exercise Price that will be effective after such adjustment, the
impact of such adjustment on the number and kind of securities issuable upon
exercise or conversion of the Warrants, the record date with respect to any such
action, if applicable, and the approximate date on which such action is to take
place. In the case of any action which would require the fixing of a record
date, such notice shall be given at least 10 days prior to the date so fixed,
and in case of all other action, such notice shall be given at least 20 days
prior to the taking of such proposed action. Until such notices or statements
are received by the Warrant Agent, the Warrant Agent may presume conclusively
for all purposes that no such adjustment has occurred. The Company shall also
cause a notice setting forth the same information as set forth above to be sent
by mail, first class, postage prepaid, to each registered Holder at its address
appearing on the Warrant Register. The Company shall, within 40 days following
the event requiring any such adjustment, deliver to the Warrant Agent a
certificate, signed by an Appropriate Officer, which (a) sets forth in
reasonable detail (i) the event requiring such adjustment and (ii) the method by
which such adjustment was calculated and (b) specifies any adjustments to the
Warrants in effect following such event.

(f) No Change in Warrant Terms on Adjustment. Irrespective of any adjustments in
the number of Warrant Shares (including any inclusion of Other Securities)
issuable upon exercise or conversion, Warrants theretofore or thereafter issued
may continue to express the same prices and number of Warrant Shares as are
stated in the similar Warrants issuable initially, or at some subsequent time,
pursuant to this Agreement, and the number of Warrant Shares issuable upon
exercise or conversion specified thereon shall be deemed to have been so
adjusted.

(g) Treasury Shares. Shares of Common Stock at any time owned by the Company
shall not be deemed to be outstanding for the purposes of any computation under
this Section 6.

(h) Deferral or Exclusion of Certain Adjustments. No adjustment to the Warrant
Shares issuable shall be required hereunder unless such adjustment together with
other adjustments carried forward (as provided below), would result in an
increase or decrease of at least one percent (1%) of the applicable Warrant
Shares issuable; provided, that any adjustments which by reason of this
Section 6(h) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. No adjustment need be made for a change in
the par value of the shares of Common Stock. All calculations under this
Section 6(h) shall be made to the nearest one one-thousandth (1/1,000) of one
cent ($0.01) or to the nearest one one-thousandth (1/1,000) of a share, as the
case may be. Notwithstanding anything herein to the contrary, no adjustments
under this Section 6 shall be made to a Holder’s Warrant(s) if the Company
receives written notice from a Holder that no such adjustment is required.

 

18



--------------------------------------------------------------------------------

(i) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 6, the Company shall promptly take (and shall be permitted by
the Holders to take) any action which may be necessary, including obtaining any
applicable national securities exchange or stockholder approvals or exemptions,
in order that the Company may thereafter validly and legally issue as fully paid
and nonassessable all Warrant Shares that a Holder is entitled to receive upon
exercise of a Warrant pursuant to this Section 6.

SECTION 7. Cancellation of Warrants. The Warrant Agent shall cancel all Warrant
Certificates surrendered for exchange, substitution or transfer in whole or in
part. Such cancelled Warrant Certificates shall thereafter be disposed of by the
Warrant Agent upon written instructions from the Company reasonably satisfactory
to the Warrant Agent and such Direct Registration Warrants shall be canceled by
appropriate notation on the Warrant Register.

SECTION 8. Mutilated or Missing Warrant Certificates. Upon receipt by the
Company and the Warrant Agent from any Holder of evidence reasonably
satisfactory to them of the ownership of and the loss, theft, destruction or
mutilation of such Holder’s Warrant Certificate and a surety bond or indemnity
reasonably satisfactory to them and holding the Warrant Agent and Company
harmless, and in case of mutilation upon surrender and cancellation thereof, and
absent notice to Warrant Agent that such Warrant Certificates have been acquired
by a bona fide purchaser, the Company will execute and the Warrant Agent will
countersign and deliver in lieu thereof a new Warrant Certificate of like tenor
and representing an equal number of Warrants to such Holder; provided, that in
the case of mutilation, no bond or indemnity shall be required if such Warrant
Certificate in identifiable form is surrendered to the Company or the Warrant
Agent for cancellation. Upon the issuance of any new Warrant Certificate under
this Section 8, the Company may require the payment of a sum sufficient to cover
any stamp tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the reasonable fees and expenses of
the Warrant Agent) in connection therewith. Every new Warrant Certificate
executed and delivered pursuant to this Section 8 in lieu of any lost, stolen,
destroyed or mutilated Warrant Certificate shall be entitled to the same
benefits of this Agreement equally and proportionately with any and all other
Warrant Certificates, whether or not the allegedly lost, stolen or destroyed
Warrant Certificate shall be at any time enforceable by anyone. The provisions
of this Section 8 are exclusive and shall preclude (to the extent lawful) all
other rights or remedies with respect to the replacement of lost, stolen,
destroyed or mutilated Warrant Certificates.

SECTION 9. Merger, Consolidation, Etc. In connection with any merger or
consolidation prior to the Expiration Date that results in a Change of Control,
the Company shall make appropriate provision to ensure that the Holders shall
have the right to receive, thirty (30) Business Days prior to consummation of
such transaction, a notice of such transaction and given the option to exercise
their Warrant and, (i) if such Warrant is not exercised upon the consummation of
such transaction, then such Warrant will be automatically terminated in
accordance with Section 17 and (ii) the Holders may revoke their exercise if the
transaction is not consummated and the agreement

 

19



--------------------------------------------------------------------------------

governing the merger or consolidation is terminated. If at any time, while
Warrants are outstanding and unexpired, there shall be a merger or consolidation
that does not result in a Change of Control, lawful provision shall be made so
that the Holders shall thereafter be entitled to receive a number of warrants
issued by the successor entity resulting from such merger or consolidation of
equivalent value that such Holder would have been entitled to hold in the
Company had such merger or consolidation not occurred. Any Warrants outstanding
and unexpired shall be cancelled upon issuance of the warrants by the successor
entity.

SECTION 10. Reservation of Shares; Certain Actions.

(a) Reservation of Shares. The Company shall at all times reserve and keep
available, free from preemptive rights, out of its authorized but unissued
Common Stock (or out of authorized Other Securities), solely for issuance and
delivery upon exercise or conversion of Warrants, the full number of Warrant
Shares from time to time issuable upon the exercise or conversion of all
Warrants and any other outstanding warrants, options or similar rights, from
time to time outstanding. All Warrant Shares shall be duly authorized and, when
issued upon such exercise or conversion of the Warrants, shall be duly and
validly issued, and (if applicable) fully paid and nonassessable, free from all
taxes, liens, charges, security interests, encumbrances and other restrictions
created by or through the Company and issued without violation (i) of any
preemptive or similar rights of any stockholder of the Company and (ii) by the
Company of any applicable law or governmental regulation or any requirements of
any domestic securities exchange upon which the Warrant Shares may be listed at
the time of such exercise or conversion.

(b) Certain Actions. Before taking any action that would cause an adjustment
pursuant to Section 6 effectively reducing the per share Exercise Price below
the then par value (if any and if applicable) of the Warrant Shares issuable
upon exercise or conversion of the Warrants, the Company will take any
reasonable corporate action that may, in the opinion of its counsel, be
necessary in order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares at such Exercise Price as so adjusted.

SECTION 11. Notification of Certain Events; Corporate Action.

(a) In the event of:

(i) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution of any kind, or any right to
subscribe for, purchase or otherwise acquire any shares of stock of any class or
any other securities or property, or to receive any other right or interest of
any kind, or any other event referred to in Section 6(a) or (b); or

(ii) (A) any reclassification of the capital shares of the Company (other than a
change in par value or from par value to no par value or from no par value to
par value or as a result of a subdivision or combination), (B) the consolidation
or merger of the Company with or into any other corporation (other than a
consolidation or merger in which the Company is the continuing corporation and
which does not result in any change in the shares of Common Stock), (C) the sale
or transfer of the properties and assets of the Company as, or substantially as,
an entirety to another Person, or (D) an exchange offer for Common Stock (or
Other Securities); or

(iii) the voluntary or involuntary dissolution, liquidation, or winding up of
the Company;

 

20



--------------------------------------------------------------------------------

the Company shall cause to be filed with the Warrant Agent and mailed to each
Holder a notice specifying (x) the date or expected date on which any such
record is to be taken for the purpose of such dividend, distribution or right,
and the amount and character of any such dividend, distribution or right, or if
a record is not to be taken, the date as of which the holders of Common Stock of
record to be entitled to such dividend, distribution, or right are to be
determined, and the amount and character of such dividend, distribution or
right, or (y) the date or expected date on which any such reorganization,
reclassification, consolidation, merger, sale, transfer, exchange offer,
dissolution, liquidation or winding up is expected to become effective, and the
time, if any such time is to be fixed, as of which holders of record of Common
Stock (or Other Securities) shall be entitled to exchange their shares of Common
Stock (or Other Securities) for the securities or other property deliverable
upon such reorganization, reclassification, consolidation, merger, sale,
transfer, exchange offer, dissolution, liquidation or winding up. Such notice
shall be delivered not less than ten (10) calendar days prior to such date
therein specified, in the case of any such date referred to in clause (x) of the
preceding sentence, and not less than twenty (20) calendar days prior to such
date therein specified, in the case of any such date referred to in clause
(y) of the preceding sentence.

(b) Failure to give the notice contemplated by Section 11(a) hereof within the
time provided or any defect therein shall not affect the legality or validity of
any such action.

(c) The Company agrees that, for so long as any Warrants are outstanding, it
shall not increase the par value of the Common Stock or amend or modify its
Charter or by-laws in a manner that would prevent the Company from issuing the
Common Stock issuable upon exercise of the Warrants. The Company shall not, and
shall not permit or cause any of its subsidiaries to, take any action to avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, including through any amendment
of its Charter and by-laws (and any equivalent organizational documents of its
subsidiaries) or any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities. The Company shall in good faith assist
in the carrying out of all the provisions of this Warrant Agreement and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of each Holder.

SECTION 12. Warrant Agent. The Warrant Agent undertakes the duties and
obligations expressly imposed by this Agreement upon the terms and conditions
set forth in this Section 12.

(a) Limitation on Liability. The Warrant Agent shall not by countersigning
Warrant Certificates or by any other act hereunder be accountable with respect
to or be deemed to make any representations as to the validity or authorization
of the Warrants or the Warrant Certificates (except as to its countersignature
thereon), as to the validity, authorization or value (or kind or amount) of any
Warrant Shares or other property delivered or deliverable upon exercise or
conversion of any Warrant, or as to the purchase price of such Warrant Shares or
other property. The Warrant Agent shall not (i) be liable for any recital or
statement of fact contained herein or in the Warrant Certificates or for any
action taken, suffered or omitted by the Warrant Agent in the belief that any
Warrant Certificate or any other document or any signature is genuine or
properly

 

21



--------------------------------------------------------------------------------

authorized unless such action or omission was taken or omitted to be taken in
bad faith, gross negligence or willful misconduct (which bad faith, gross
negligence or willful misconduct must be determined by a final, non-appealable
judgment of a court of competent jurisdiction), (ii) be responsible for
determining (x) compliance by any Person with the provisions set forth in
Section 5(m) or (y) whether any facts exist that may require any adjustment of
the Exercise Price and the number of Warrant Shares, or with respect to the
nature or extent of any such adjustments when made, or with respect to the
method of adjustment employed, (iii) be responsible for any failure on the part
of the Company to issue, transfer or deliver any Warrant Shares or property upon
the surrender of any Warrant for the purpose of exercise or conversion or to
comply with any other of the Company’s covenants and obligations contained in
this Agreement or in the Warrant Certificates or (iv) be liable for any action
taken, suffered or omitted to be taken in connection with this Agreement, except
for its own bad faith, gross negligence or willful misconduct (which bad faith,
gross negligence or willful misconduct must be determined by a final,
non-appealable judgment of a court of competent jurisdiction) for which the
Warrant Agent shall be liable. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Warrant Agent be liable for special, indirect,
punitive, incidental or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Warrant Agent has been
advised of the likelihood of the loss or damage and regardless of the form of
the action. Notwithstanding anything to the contrary stated herein, any
liability of the Warrant Agent under this Agreement shall be limited to the
lesser of (i) the amount of fees, but not including reimbursable expenses, paid
by the Company to the Warrant Agent during the twenty-four (24) months
immediately preceding the event for which recovery from the Warrant Agent is
being sought and (ii) $50,000.

(b) Instructions. The Warrant Agent is hereby authorized to accept advice or
instructions with respect to the performance of its duties hereunder from an
Appropriate Officer and to apply to any such officer for advice or instructions.
The Warrant Agent shall be fully protected and authorized in relying upon the
most recent advice or instructions received by any such officer. The Warrant
Agent shall not be liable for any action taken, suffered or omitted by it in
accordance with the advice or instructions of any such officer.

(c) Agents. The Warrant Agent may execute and exercise any of the rights and
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys, agents or employees, and the Warrant Agent shall not be
answerable or accountable for any act, default, neglect or misconduct of any
such attorneys, agents or employees or for any loss to the Company resulting
from such neglect or misconduct, provided that the Warrant Agent acts without
gross negligence, willful misconduct or bad faith (each as determined by a final
judgment of a court of competent jurisdiction) in the selection and continued
employment thereof. The Warrant Agent shall not be under any obligation or duty
to institute, appear in, or defend any action, suit or legal proceeding in
respect hereof, but this provision shall not affect the power of the Warrant
Agent to take such action as the Warrant Agent may consider necessary. The
Warrant Agent shall promptly notify the Company in writing of any claim made or
action, suit or proceeding instituted against the Warrant Agent arising out of
or in connection with this Agreement.

(d) Cooperation. The Company will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further
acts, instruments and assurances as may reasonably be required by the Warrant
Agent in order to enable the Warrant Agent to carry out or perform its duties
under this Agreement.

 

22



--------------------------------------------------------------------------------

(e) Agent Only. The Warrant Agent shall act solely as agent for the Company in
accordance with the terms and conditions hereof and does not assume any
obligation or relationship of agency or trust with any Holders. The Warrant
Agent shall not be liable except for the performance of such duties as are
expressly set forth herein, and no implied covenants or obligations shall be
read into this Agreement against the Warrant Agent, whose duties and obligations
shall be determined solely by the express provisions hereof.

(f) Right to Counsel. The Warrant Agent may at any time consult with legal
counsel reasonably satisfactory to it (who may be legal counsel for the
Company), and the Warrant Agent shall incur no liability or responsibility to
the Company or to any Warrant Holder for any action taken, suffered or omitted
by the Warrant Agent in good faith in accordance with the opinion or advice of
such counsel.

(g) Compensation. The Company agrees to pay the Warrant Agent reasonable
compensation for all services rendered by it hereunder and to reimburse the
Warrant Agent for its reasonable expenses incurred by the Warrant Agent
hereunder (including reasonable counsel fees and expenses) in connection with
the acceptance, negotiation, preparation, delivery, administration, execution,
modification, waiver, delivery, enforcement or amendment of the Agreement and
the exercise and performance of its duties hereunder.

(h) Accounting and Payment. The Warrant Agent shall account to the Company with
respect to Warrants exercised or converted and pay to the Company all moneys
received by the Warrant Agent on behalf of the Company on the purchase of
Warrant Shares through the exercise of Warrants pursuant to the procedures set
forth in Section 5(f)(v). The Warrant Agent shall advise the Company by
facsimile or by electronic transmission at the end of each day the number of
Warrant Exercise Notices received, and, if known, the identity of the Holder(s)
of the Warrant(s) exercised or converted.

(i) No Conflict. Subject to applicable law, the Warrant Agent and any
stockholder, affiliate, director, officer or employee of the Warrant Agent may
buy, sell or deal in any of the Warrants or other securities of the Company or
become pecuniarily interested in any transaction in which the Company may be
interested, or contract with or lend money to the Company or otherwise act as
fully and freely as though it were not Warrant Agent under this Agreement.
Subject to applicable law, nothing herein shall preclude the Warrant Agent from
acting in any other capacity for the Company or for any other Person including,
without limitation, acting as trustee under an indenture.

(j) Resignation; Termination. The Warrant Agent may resign its duties and be
discharged from all further duties and liabilities hereunder (except liabilities
arising prior to resignation as a result of the Warrant Agent’s bad faith, gross
negligence or willful misconduct (which bad faith, gross negligence or willful
misconduct must be determined by a final, non-appealable judgment of a court of
competent jurisdiction)) after giving thirty (30) calendar days’ prior written
notice to the Company. In the event the transfer agency relationship in effect
between the Company and Warrant Agent terminates, the Warrant Agent shall be
deemed to have resigned automatically and be discharged from its duties under
this Agreement as of the effective date of such termination. The Company may
remove the Warrant Agent upon thirty (30) calendar days’ written notice, and the
Warrant Agent shall thereupon in like manner be discharged from all further

 

23



--------------------------------------------------------------------------------

duties and liabilities hereunder, except as have been caused by the Warrant
Agent’s bad faith, gross negligence or willful misconduct (which bad faith,
gross negligence or willful misconduct must be determined by a final,
non-appealable judgment of a court of competent jurisdiction) prior to its
removal. The Company shall cause to be mailed promptly (by first class mail,
postage prepaid) to each registered Holder at such Holder’s last address as
shown on the register of the Company, at the Company’s expense, a copy of such
notice of resignation or notice of removal, as the case may be. Upon such
resignation or removal the Company shall promptly appoint in writing a new
warrant agent. If the Company shall fail to make such appointment within a
period of thirty (30) calendar days after it has been notified in writing of
such resignation by the resigning Warrant Agent or after such removal, then the
Holder of any Warrant may apply to any court of competent jurisdiction for the
appointment of a new warrant agent. A resignation or removal of the Warrant
Agent and appointment of a successor Warrant Agent will become effective only
upon the successor Warrant Agent’s acceptance of appointment. Pending
appointment of a successor to the Warrant Agent, either by the Company or by
such a court, the duties of the Warrant Agent shall be carried out by the
Company. Any successor warrant agent, whether appointed by the Company or by
such a court, shall be a Person, incorporated under the laws of the United
States or of any state thereof and authorized under such laws to conduct a
shareholder services business, be subject to supervision and examination by a
Federal or state authority, and have a combined capital and surplus of not less
than $100,000,000 as set forth in its most recent published annual report of
condition; or in the case of such capital and surplus requirement, a controlled
affiliate of such a Person meeting such capital and surplus requirement. After
acceptance in writing of such appointment by the new Warrant Agent, such
successor Warrant Agent shall be vested with the same powers, rights, duties and
responsibilities under this Agreement as if it had been originally named herein
as the Warrant Agent, without any further assurance, conveyance, act or deed;
but if for any reason it shall be necessary or expedient to execute and deliver
any further assurance, conveyance, act or deed, the same shall be done at the
expense of the Company and shall be legally and validly executed and delivered
by the resigning or removed Warrant Agent. Not later than the effective date of
any such appointment, the Company shall send notice thereof to the resigning or
removed Warrant Agent and shall forthwith cause a copy of such notice to be
mailed (by first class, postage prepaid) to each registered Holder at such
Holder’s last address as shown on the register of the Company. Failure to give
any notice provided for in this Section 12(j), or any defect in any such notice,
shall not affect the legality or validity of the resignation of the Warrant
Agent or the appointment of a successor Warrant Agent, as the case may be.

(k) Merger, Consolidation or Change of Name of Warrant Agent. Any Person into
which the Warrant Agent may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Warrant Agent shall be a party, or any Person
succeeding to all or substantially all of the agency business of the Warrant
Agent shall be the successor to the Warrant Agent hereunder without the
execution or filing of any document or any further act on the part of any of the
parties hereto, provided that such Person would be eligible for appointment as a
successor Warrant Agent under the provisions of Section 12(j). If at the time
such successor to the Warrant Agent shall succeed under this Agreement, any of
the Warrant Certificates shall have been countersigned but not delivered, any
such successor to the Warrant Agent may adopt the countersignature of the
original Warrant Agent; and if at that time any of the Warrant Certificates
shall not have been countersigned, any successor to the Warrant Agent may
countersign such Warrant Certificates either in the name of the predecessor
Warrant Agent or in the name of the successor Warrant Agent; and in all such
cases

 

24



--------------------------------------------------------------------------------

such Warrant Certificates shall have the full force and effect provided in the
Warrant Certificates and in this Agreement. If at any time the name of the
Warrant Agent shall be changed and at such time any of the Warrants shall have
been countersigned but not delivered, the Warrant Agent whose name has changed
may adopt the countersignature under its prior name; and if at that time any of
the Warrants shall not have been countersigned, the Warrant Agent may
countersign such Warrants either in its prior name or in its changed name; and
in all such cases such Warrants shall have the full force and effect provided in
the Warrants and in this Agreement.

(l) Indemnity. The Company agrees to indemnify the Warrant Agent, and to hold it
harmless against, any and all losses, damages, claims, liabilities, penalties,
judgments, settlements, actions, suits, proceedings, litigation, investigations,
costs or expenses (including reasonable counsel fees and expenses) incurred
without the bad faith, gross negligence or willful misconduct on the part of the
Warrant Agent (which bad faith, gross negligence or willful misconduct must be
determined by a final, non-appealable order, judgment, decree or ruling of a
court of competent jurisdiction), for any action taken, suffered or omitted by
the Warrant Agent in connection with the preparation, delivery, acceptance,
administration, execution and amendment of this Agreement and the exercise and
performance of its duties hereunder, including the costs and expenses of
defending against any claim of liability arising therefrom, directly or
indirectly. The Warrant Agent shall not be obligated to expend or risk its own
funds to take any action which it believes would expose it to expense or
liability or to a risk of incurring expense of liability, unless it has been
furnished with assurance of repayment or indemnity reasonably satisfactory to
it.

(m) Exclusions. The Warrant Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Warrant (except its countersignature thereof); nor shall it be responsible
for any breach by the Company of any covenant or condition contained in this
Agreement or in any Warrant; nor shall it be responsible or have any duty to
make any calculation or adjustment, or to determine when any calculation or
adjustment required under the provisions hereof should be made, how it should be
made or what it should be, or have any responsibility or liability for the
manner, method or amount of any such calculation or adjustment or the
ascertaining of the existence of facts that would require any such calculation
or adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any Warrant
to be issued pursuant to this Agreement or as to whether any Warrant Shares
will, when issued, be valid and fully paid and nonassessable.

(n) No Liability for Interest. The Warrant Agent shall not be under any
liability for interest on any monies at any time received by it pursuant to any
of the provisions of this Agreement.

(o) No Implied Obligations. The Warrant Agent shall be obligated to perform such
duties as are explicitly set forth herein and no implied duties or obligations
shall be read into this Agreement against the Warrant Agent. The Warrant Agent
shall not be under any obligation to take any action hereunder that may involve
it in any expense or liability, the payment of which within a reasonable time is
not, in its reasonable opinion, assured to it. The Warrant Agent shall not be
accountable or under any duty or responsibility for the use by the Company of
any Warrant Certificate authenticated by the Warrant Agent and delivered by it
to the Company pursuant to this Agreement or for the application by the Company
of the proceeds of the issuance and sale, or

 

25



--------------------------------------------------------------------------------

exercise or conversion, of the Warrants or Warrant Shares. The Warrant Agent
shall have no duty or responsibility in case of any default by the Company in
the performance of its covenants or agreements contained herein or in any
Warrant Certificate or in the case of the receipt of any written demand from a
Holder with respect to such default, including, without limiting the generality
of the foregoing, any duty or responsibility to initiate or attempt to initiate
any proceedings at law or otherwise or, to make any demand upon the Company.

(p) Force Majeure. In no event shall the Warrant Agent be responsible or liable
for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused by, directly or indirectly, forces beyond its
reasonable control, including, without limitation, strikes, work stoppages,
accidents, acts of war or terrorism, civil or military disturbances, nuclear or
natural catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software or hardware) services.

(q) Bank Accounts. All funds received by the Warrant Agent under this Agreement
that are to be distributed or applied by the Warrant Agent in the performance of
Services (the “Funds”) shall be held by the Warrant Agent as agent for the
Company and deposited in one or more bank accounts to be maintained by the
Warrant Agent in its name as agent for the Company. Until paid pursuant to the
terms of this Agreement, the Warrant Agent will hold the Funds through such
accounts in: deposit accounts of commercial banks with Tier 1 capital exceeding
$1 billion or with an average rating above investment grade by S&P (LT Local
Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch Ratings, Inc. (LT
Issuer Default Rating) (each as reported by Bloomberg Finance L.P.). The Warrant
Agent shall have no responsibility or liability for any diminution of the Funds
that may result from any deposit made by the Warrant Agent in accordance with
this paragraph, including any losses resulting from a default by any bank,
financial institution or other third party. The Warrant Agent may from time to
time receive interest, dividends or other earnings in connection with such
deposits. The Warrant Agent shall not be obligated to pay such interest,
dividends or earnings to the Company, any Holder or any other party.

SECTION 13. Severability. In the event that any one or more of the provisions
contained herein or in the Warrants, or the application thereof in any
circumstances, is held invalid, illegal or unenforceable (including as a result
of applicable regulations issued by the Federal Aviation Administration or the
United States Department of Transportation), the validity, legality and
enforceability of any such provisions in every other respect and of the
remaining provisions contained herein and therein shall not be affected or
impaired thereby; provided, that if any such excluded term, provision, covenant
or restriction shall materially adversely affect the rights, immunities, duties
or obligations of the Warrant Agent, the Warrant Agent shall be entitled to
resign immediately. Furthermore, subject to the preceding sentence, in lieu of
any such invalid, illegal or unenforceable provision, the parties hereto intend
that there shall be added as a part of this Agreement a provision as similar in
terms and commercial effect to such invalid, illegal or unenforceable provision
as may be possible and be valid and enforceable which a reasonable person in the
position of the Company, acting in good faith, would make, always keeping in
mind the intent and purposes of this Agreement and the Warrants issued pursuant
thereto by the Persons party hereto as of the date hereof.

 

26



--------------------------------------------------------------------------------

SECTION 14. Holder Not Deemed a Stockholder. Prior to the exercise or conversion
of any Warrants, no Holder thereof, as such, shall be entitled to any rights of
a stockholder of the Company, including, but not limited to, the right to vote,
to receive dividends or other distributions, to exercise any preemptive right
or, to receive notice as stockholders in respect of the meetings of stockholders
or for the election of directors of the Company or any other matter.

SECTION 15. Notices to Company and Warrant Agent. All notices, requests or
demands authorized by this Agreement to be given or made by the Warrant Agent or
by any registered Holder of any Warrant to or on the Company or the Warrant
Agent to be effective shall be in writing (including by telecopy), and shall be
deemed to have been duly given or made when delivered by hand, or one Business
Day if sent by overnight courier service (with next day delivery specified), or
two Business Days after being delivered to a recognized courier (whose stated
terms of delivery are two business days or less to the destination such notice),
or five Business Days after being deposited in the mail, or, in the case of
facsimile or email notice, when received, addressed (until another address is
filed in writing by the Company with the Warrant Agent) as follows:

PHI Group, Inc.

2001 SE Evangeline Thruway

Lafayette, LA, 70508

Attn: Trudy McConnaughhay

Email:

Any notice pursuant to this Agreement to be given by the Company or by any
registered Holder of any Warrant to the Warrant Agent shall be sufficiently
given if sent by first-class mail, postage prepaid, addressed (until another
address is filed in writing by the Warrant Agent with the Company), as follows:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: Relationship Management

Unless the Warrant is a Global Warrant, any notice or communication mailed to a
Holder shall be mailed to the Holder at the Holder’s address as it appears on
the Warrant Register and shall be sufficiently given if so mailed within the
time prescribed. Any notice to the owners of a beneficial interest in a Global
Warrant shall be distributed through the Depositary in accordance with the
procedures of the Depositary. Communications to such Holder shall be deemed to
be effective at the time of dispatch to the Depositary. Failure to provide a
notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

SECTION 16. Supplements and Amendments. The Company and the Warrant Agent may
from time to time supplement or amend this Agreement (a) without the approval of
any Holders in order to cure any ambiguity, manifest error or other mistake in
this Agreement, or to correct or supplement any provision contained herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions in regard to matters or questions arising hereunder that the
Company and the Warrant Agent may deem necessary or desirable, in each case that
shall not adversely affect, alter or change the interests of the Holders in any
material respect, (b) without the approval of any Holders to implement any
changes required by the Federal Aviation Administration or the United States
Department of Transportation in order for the Company to

 

27



--------------------------------------------------------------------------------

comply with the U.S. Aviation Laws limitations on ownership of Warrant Shares by
Non-U.S. Citizens (provided that to the extent the Company makes any changes
pursuant to this clause (b), the Company shall make only such changes which a
reasonable person in the position of the Company, acting in good faith, would
make in order to implement such written requirements, always keeping in mind the
intent and purposes of this Agreement and the Warrants issued pursuant thereto
by the Persons party hereto as of the date hereof), or (c) with the prior
written consent of Holders exercisable or convertible for a majority of the
Warrant Shares then issuable upon exercise or conversion of all of the Warrants
then outstanding (provided that for purposes of calculating such a majority,
Warrants owned by the Company shall be disregarded and deemed not to be
outstanding); provided, that the Warrant Agent shall not be required to execute
any amendment or supplement to this Agreement that the Warrant Agent has
determined would adversely affect its own rights, duties, obligations or
immunities under this Agreement. As a condition precedent to the Warrant Agent’s
execution of any amendment or supplement to this Agreement, the Company shall
deliver to the Warrant Agent a certificate from an authorized officer of the
Company that states that the proposed amendment is in compliance with the terms
of this Section 16. No modification or amendment to this Agreement shall be
effective unless duly executed by the Warrant Agent. Notwithstanding the
foregoing, the consent of each Holder affected shall be required for any
amendment pursuant to which (i) the Exercise Price would be increased, (ii) the
number of Warrant Shares purchasable would be decreased (other than pursuant to
adjustments provided herein), (iii) the Expiration Date would be shortened or
(iv) any change adverse to the Holder would be made to (w) this Section 16, (x)
the antidilution provisions set forth in Section 6, (y) the exercise provisions
set forth in Section 5 or (z) any provisions related to the Company’s compliance
with U.S. Aviation Laws. Upon execution and delivery of any supplement or
amendment pursuant to this Section 16, such amendment shall be considered a part
of this Agreement for all purposes and every Holder of a Warrant Certificate
theretofore or thereafter countersigned and delivered hereunder shall be bound
thereby.

SECTION 17. Termination. This Agreement shall terminate on the Expiration Date,
upon a transaction described in Section 9 or, if later, upon settlement of all
Warrants (i) validly exercised or converted prior to the Expiration Date,
including pursuant to Section 5.2(m)(ii) and (ii) if exercised or converted
pursuant to Section 5(c)(i) hereof, for which the Exercise Price was timely
paid. Notwithstanding the foregoing, this Agreement will terminate on any
earlier date when all Warrants have been exercised, converted, or cancelled;
provided, however, that the provisions of Sections 12, 15, 17, 18, 19, 20 and 23
shall survive such termination.

SECTION 18. Governing Law and Consent to Forum. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed within the State of New York. Each of the
Company and the Warrant Agent hereby irrevocably submits to the jurisdiction of
any New York State court sitting in the City of New York or any Federal Court
sitting in the City of New York with respect to any suit, action or proceeding
arising out of or relating to this Agreement, and each irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Nothing herein shall affect the right of
any Person to serve process in any manner permitted by law or to commence legal
proceedings or otherwise proceed against the Company or the Warrant Agent in any
other jurisdiction.

 

28



--------------------------------------------------------------------------------

SECTION 19. Waiver of Jury Trial. The parties hereto waive all right to trial by
jury in any action or proceeding to enforce or defend any rights hereunder.

SECTION 20. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give to any Person other than the Company, the Warrant Agent and
the registered Holders (who are express third party beneficiaries of this
Agreement) any legal or equitable right, remedy or claim under this Agreement,
and this Agreement shall be for the sole and exclusive benefit of the Company,
the Warrant Agent and the registered Holders.

SECTION 21. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and such counterparts shall together constitute but one and the
same instrument.

SECTION 22. Headings. The headings of sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part
hereof and in no way modify or restrict any of the terms or provisions hereof.

SECTION 23. Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including inter alia, personal, non-public warrant holder information,
which are exchanged or received pursuant to the negotiation or the carrying out
of this Agreement including the fees for services of the Warrant Agent shall
remain confidential, and shall not be voluntarily disclosed to any other person,
except as may be required by law, including, without limitation, pursuant to
subpoenas from state or federal government authorities (e.g., in divorce and
criminal actions).

SECTION 24. Representations.

(a) Each party hereto represents and warrants that such party has been duly
organized and is validly existing under the laws of the jurisdiction of its
incorporation, and that this Agreement has been duly authorized, executed and
delivered by such party and is enforceable against such party in accordance with
its terms, except as may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting the enforcement of creditors’
rights generally.

(b) The Company represents and warrants on the date of issuance of the Warrants
and upon issuance of the shares that:

(i) The Company is duly qualified or licensed to conduct business in each
jurisdiction where the nature of its business or assets requires such
qualification. The Company has full power and authority and all material
licenses, permits and authorizations necessary to own and operate its properties
and to carry on its business as now conducted, and the Company is not in default
under or in violation of any provision of its Charter.

(ii) The execution and delivery of this Agreement does not, and the issuance of
the Warrants in accordance with the terms of this Agreement and the Warrant
Certificates will not, (i) violate the Charter or the Company’s by-laws,
(ii) violate any law or regulation applicable to the Company or order or decree
of any court or public authority having jurisdiction over the Company, or
(iii) result in a breach of any mortgage, indenture, contract, agreement or
undertaking to which the Company is a party or by which it is bound, except in
the case of (ii) and (iii) for any violations or breaches that could not
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

29



--------------------------------------------------------------------------------

SECTION 25. No Suspension. The right to exercise any Warrants shall not be
suspended during any period.

[Signature page follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

PHI Group, Inc. By:  

/s/ Trudy McConnaughhay

Name:   Trudy McConnaughhay Title:   Chief Financial Officer and Secretary

[Signature Page to Warrant Agreement]

 

31



--------------------------------------------------------------------------------

AMERICAN STOCK TRANSFER & TRUST

COMPANY, LLC

as Warrant Agent

By:   /s/ Michael Legregin

Name:  

Michael Legregin

Title:  

Senior Vice President

[Signature Page to Warrant Agreement]

 

32



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF FACE OF GLOBAL EQUITY HOLDER WARRANT CERTIFICATE

This Global Warrant Certificate is deposited with or on behalf of The Depository
Trust Company (the “Depository”) or its nominee in custody for the benefit of
the beneficial owners hereof, and is not transferable to any person under any
circumstances except that (i) this Global Warrant Certificate may be delivered
to the Warrant Agent for cancellation pursuant to Section 4(f) of the Warrant
Agreement and (ii) this Global Warrant Certificate may be transferred pursuant
to Section 4(e) of the Warrant Agreement and as set forth below.

UNLESS THIS GLOBAL WARRANT CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TO THE COMPANY OR THE WARRANT AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY (AND ANY PAYMENT HEREON IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCHAS THE REGISTERED
OWNER HEREOF, CEDE & CO. OR SUCH OTHER ENTITY, HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL WARRANT CERTIFICATE SHALL BE LIMITED TO TRANSFERS IN
WHOLE, BUT NOT IN PART, TO NOMINEES OF THE DEPOSITORY OR TO A SUCCESSOR THEREOF
OR SUCH SUCCESSOR’S NOMINEE OR AS OTHERWISE PERMITTED IN SECTION 4(E) OF THE
WARRANT AGREEMENT, AND TRANSFERS OF BENEFICIAL INTERESTS IN THIS GLOBAL WARRANT
CERTIFICATE SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE
RESTRICTIONS SET FORTH IN SECTIONS 4 AND 5 OF THE WARRANT AGREEMENT.

No registration or transfer of the securities issuable pursuant to the exercise
or conversion of the Warrant will be recorded on the books of the Company until
such provisions have been complied with.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

A-1-1



--------------------------------------------------------------------------------

CUSIP No.    69360B120

ISIN No. US69360B1200

WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

PHI GROUP, INC.

GLOBAL EQUITY HOLDER WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, September 4, 2022

This Global Warrant Certificate (“Warrant Certificate”) certifies that Cede &
Co., or its registered assigns is the registered holder of warrants (the
“Warrants”) of PHI Group, Inc., a Delaware corporation (the “Company”), to
purchase the number of shares of common stock, par value $0.001 per share (the
“Common Stock”), of the Company set forth above. The Warrants expire at 5:00
p.m., New York City time, on the date that is the third (3rd) anniversary of the
date that the Warrants are issued (such date, the “Expiration Date”), and each
Warrant entitles the holder to purchase from the Company one fully paid and
non-assessable Share at the exercise price (the “Exercise Price”), payable to
the Company either by certified or official bank or bank cashier’s check payable
to the order of the Company, or by wire transfer in immediately available funds
of the aggregate Exercise Price to an account of the Warrant Agent specified in
writing by the Warrant Agent for such purpose, no later than 5:00 p.m., New York
City time, on the business day immediately prior to the settlement date, which
settlement date is three Business Days after a Warrant Exercise Notice is
delivered (the “Settlement Date”). The initial Exercise Price shall be $24.98
per share (subject to adjustment as provided in the Warrant Agreement).

The Warrants are subject to exercise and conversion, in whole or in part, as and
to the extent provided in the Warrant Agreement.

The number of shares of Common Stock purchasable upon exercise or conversion of
the Warrants are subject to adjustment upon the occurrence of certain events as
set forth in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Warrant may be exercised or converted prior to the date of the Warrant
Agreement or after the Expiration Date.

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.

Holder Not Deemed a Stockholder. Prior to the exercise or conversion of any
Warrant, no holder thereof, as such, shall be entitled to any rights of a
stockholder of the Company, including, but not limited to, the right to vote, to
receive dividends or other distributions, to exercise any preemptive right or to
receive notice as stockholders in respect of the meetings of stockholders or for
the election of directors of the Company or any other matter.

 

A-1-2



--------------------------------------------------------------------------------

U.S. Aviation Laws Limitations on Warrant Exercise. Notwithstanding the other
provisions of the Warrant Agreement, in order to facilitate the Company’s
compliance with the U.S. Aviation Laws concerning the ownership of the Common
Stock by Non-U.S. Citizens with regard to its continuing ability to own aircraft
registered in the United States and to comply with obligations of the Company
under contracts that it may enter into from time to time with the United States
Government:

(i)    At the time of exercise or conversion of any Warrant, its holder shall
advise the Company whether or not it (or, if not the holder, the person that the
holder has designated to receive the Common Stock issuable upon exercise or
conversion of such Warrant) is a U.S. Citizen. The Company may require a holder
(or, if not the holder, the person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of such Warrant) to provide it
with such documents and other information as it may request as reasonable proof
confirming that the holder (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise or conversion
of such Warrant) is a U.S. Citizen.

(ii)    Any holder that cannot establish to the Company’s reasonable
satisfaction that it (or, if not the holder, the person that the holder has
designated to receive the Common Stock issuable upon exercise or conversion of
any Warrant) is a U.S. Citizen may not exercise or convert any Warrant to the
extent the shares of Common Stock deliverable upon exercise or conversion of
such Warrant would constitute Excess Shares, as defined in the Warrant
Agreement, if they were issued, which shall be determined by the Company in its
sole discretion at the time of any proposed exercise or conversion of such
Warrant.

(iii)    Any sale, transfer or other disposition of any Warrant by any holder
that is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a complete
transfer of such holder’s interests in such Warrant and the Common Stock
issuable upon its exercise or conversion to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of any Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT CERTIFICATE
SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR ALL PURPOSES
HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

 

A-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

Dated: ___________________, 2019

 

PHI Group, Inc. By:  

 

Name:   Title:  

 

By:  

 

Name:  

 

Title:  

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent

 

 

By:  

 

Name:  

 

Title:  

 

 

A-1-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF GLOBAL EQUITY HOLDER WARRANT CERTIFICATE

PHI GROUP, INC.

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Equity Holder Warrant Agreement, dated as of September 4, 2019
(the “Warrant Agreement”), duly executed and delivered by the Company and
American Stock Transfer & Trust Company, LLC (the “Warrant Agent”). The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Warrants. A copy of the Warrant
Agreement may be inspected at the Warrant Agent’s office designated for such
purpose and is available upon written request addressed to the Company. All
capitalized terms used on the face of this Warrant Certificate but not defined
herein and are defined in the Warrant Agreement shall have the meanings assigned
to them therein.

Warrants may be exercised or converted from the date of the Warrant Agreement
through 5:00 p.m., New York City time, on the Expiration Date, subject to
adjustment as described in the Warrant Agreement. Subject to the terms and
conditions set forth herein and in the Warrant Agreement, the holder of the
Warrants evidenced by this Warrant Certificate may exercise such Warrants as set
forth in the Warrant Agreement. The Warrants are also subject to conversion, in
whole or in part, at the sole discretion of the Company, as and to the extent
provided in the Warrant Agreement.

In the event that upon any exercise or conversion of the Warrants evidenced
hereby the number of shares of Common Stock actually purchased shall be less
than the total number of shares of Common Stock purchasable upon exercise or
conversion of the Warrants evidenced hereby, there shall be issued to the holder
hereof, or such holder’s assignee, a new Warrant Certificate evidencing Warrants
to purchase the shares of Common Stock not so purchased or appropriate
adjustment shall be made in the “Schedule of Increases or Decreases in Global
Warrant Certificate” annexed hereto. No adjustment shall be made for any cash
dividends on any shares of Common Stock issuable upon exercise or conversion of
Warrants. After 5:00 p.m., New York City time on the Expiration Date,
unexercised or unconverted Warrants shall become wholly void and of no value.

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Warrants to purchase in the aggregate a like number of shares
of Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

 

A-1-5



--------------------------------------------------------------------------------

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise or conversion hereof and for all other purposes.

[Balance of page intentionally remains blank]

 

A-1-6



--------------------------------------------------------------------------------

[TO BE ATTACHED TO GLOBAL WARRANT CERTIFICATE FOR THE WARRANTS]

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL WARRANT CERTIFICATE

The following increases or decreases in this Global Warrant have been made:

 

Date

  

Amount of

decrease in the

number of shares

issuable upon

exercise or

conversion of the

Warrants

represented by this

Global Warrant

  

Amount of

increase in number

of shares issuable

upon exercise or

conversion of the

Warrants

represented by this

Global Warrant

  

Number of shares

issuable upon

exercise or

conversion of the

Warrants

represented by this

Global Warrant

following such

decrease or

increase

  

Signature of

authorized officer

of the Warrant

Agent

 

A-1-7



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING WARRANTS

THROUGH THE DEPOSITORY TRUST COMPANY

TO BE COMPLETED BY DIRECT PARTICIPANT

IN THE DEPOSITORY TRUST COMPANY

PHI GROUP, INC.

Warrants to Purchase    Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase shares of Common Stock of PHI Group, Inc. (the “Company”)
held for its benefit through the book-entry facilities of The Depository Trust
Company (the “Depository”), to purchase _____ newly issued shares of Common
Stock of the Company at the Exercise Price of $24.98 per share (as such Exercise
Price may be adjusted pursuant to the Warrant Agreement).

The undersigned represents, warrants and promises that it has the full power and
authority to exercise or convert and deliver the Warrants exercised or converted
hereby. Unless the undersigned is making an election to convert the Warrants as
set forth below, the undersigned represents, warrants and promises that it has
delivered or will deliver in payment for such shares $_______by certified or
official bank or bank cashier’s check payable to the order of the Company, or by
wire transfer in immediately available funds of the aggregate Exercise Price to
an account of the Warrant Agent specified in writing by the Warrant Agent for
such purpose, no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date.

☐ Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to convert the Warrants by authorizing
the Company to withhold from issuance a number of shares of Common Stock
issuable upon conversion of the Warrants which when multiplied by the Market
Price of the Common Stock is equal to the aggregate price for the number of
shares of Common Stock for which the Warrants are being converted at the
Exercise Price (assuming the Exercise Price for all such shares of Common Stock
was being paid in cash), and such withheld shares shall no longer be issuable
under the Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise or conversion of Warrants:

☐ Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐ Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise or conversion of Warrants:

 

A-1-8



--------------------------------------------------------------------------------

☐ Please check if such designee is a U.S. Citizen (additional information may be
required by the Company to confirm that such designee is a U.S. Citizen)

☐ Please check if such designee is a Non-U.S. Citizen.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

Dated:                             

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:  

 

          (PLEASE PRINT)        

ADDRESS:   

 

 

CONTACT NAME:  

 

 

ADDRESS:   

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF  APPLICABLE):

   

ACCOUNT FROM WHICH THE WARRANTS ARE BEING DELIVERED:

 

 

 

DEPOSITORY ACCOUNT NO.:  

 

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”.

 

A-1-9



--------------------------------------------------------------------------------

WARRANT HOLDER DELIVERING THE WARRANTS, IF OTHER THAN THE DIRECT DTC PARTICIPANT
DELIVERING THIS WARRANT EXERCISE NOTICE:

 

NAME:   

 

   (PLEASE PRINT)

 

CONTACT NAME:   

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):

   

ACCOUNT TO WHICH SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

 

 

DEPOSITORY ACCOUNT NO.:  

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:   

 

   (PLEASE PRINT)

 

ADDRESS:   

 

 

CONTACT NAME:   

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):    

NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE WARRANT IS BEING EXERCISED
(ONLY ONE EXERCISE PER

WARRANT EXERCISE NOTICE):  

 

 

Signature:   

 

 

Name:   

 

 

Capacity in which Signing:   

 

 

Signature Guaranteed   

 

BY:   

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-1-10



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF FACE OF INDIVIDUAL WARRANT CERTIFICATE

VOID AFTER 5:00 P.M., New York City Time, September 4, 2022

This Individual Warrant Certificate may not be sold, exchanged or otherwise
transferred in violation of the Securities Act or state securities laws.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

 

A-2-1



--------------------------------------------------------------------------------

CUSIP NO. 69360B120

WARRANTS TO PURCHASE

SHARES OF COMMON STOCK

PHI GROUP, INC.

INDIVIDUAL WARRANT TO PURCHASE COMMON STOCK

VOID AFTER 5:00 P.M., New York City Time, September 4, 2022

This Individual Warrant Certificate (“Warrant Certificate”) certifies
that______________, or its registered assigns is the registered holder of
Warrants (the “Warrants”) of PHI Group, Inc., a Delaware corporation (the
“Company”), to purchase the number of shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company set forth above. The Warrants
expire at 5:00 p.m., New York City time, on the date that is the third (3rd)
anniversary of the date that the Warrants are issued (such date, the “Expiration
Date”), and each Warrant entitles the holder to purchase from the Company one
fully paid and non-assessable Share at the exercise price (the “Exercise
Price”), payable to the Company either by certified or official bank or bank
cashier’s check payable to the order of the Company, or by wire transfer in
immediately available funds of the aggregate Exercise Price to an account of the
Warrant Agent specified in writing by the Warrant Agent for such purpose, no
later than 5:00 p.m., New York City time, on the business day immediately prior
to the settlement date, which settlement date is three Business Days after a
Warrant Exercise Notice is delivered (the “Settlement Date”). The initial
Exercise Price shall be $24.98 per share (subject to adjustment as provided in
the Warrant Agreement).

The Warrants are also subject to conversion, in whole or in part, at the sole
discretion of the Company, as and to the extent provided in the Warrant
Agreement.

The number of shares of Common Stock purchasable upon exercise or conversion of
the Warrants are subject to adjustment upon the occurrence of certain events as
set forth in the Warrant Agreement.

To the extent that any provision hereof conflicts with any provision of the
Warrant Agreement, the provision in the Warrant Agreement shall control.

No Warrant may be exercised or converted prior to the date of the Warrant
Agreement or after the Expiration Date.

After 5:00 p.m., New York City time, on the Expiration Date, the Warrants will
become wholly void and of no value.

Holder Not Deemed a Stockholder. Prior to the exercise or conversion of any
Warrant, no holder thereof, as such, shall be entitled to any rights of a
stockholder of the Company, including, but not limited to, the right to vote, to
receive dividends or other distributions, to exercise any preemptive right or to
receive notice as stockholders in respect of the meetings of stockholders or for
the election of directors of the Company or any other matter.

 

A-2-2



--------------------------------------------------------------------------------

U.S. Aviation Laws Limitations on Warrant Exercise. Notwithstanding the other
provisions of the Warrant Agreement, in order to facilitate the Company’s
compliance with the U.S. Aviation Laws concerning the ownership of the Common
Stock by Non-U.S. Citizens with regard to its continuing ability to own aircraft
registered in the United States and to comply with obligations of the Company
under contracts that it may enter into from time to time with the United States
Government:

(i) At the time of exercise or conversion of any Warrant, its holder shall
advise the Company whether or not it (or, if not the holder, the person that the
holder has designated to receive the Common Stock issuable upon exercise or
conversion of such Warrant) is a U.S. Citizen. The Company may require a holder
(or, if not the holder, the person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of such Warrant) to provide it
with such documents and other information as it may request as reasonable proof
confirming that the holder (or, if not the holder, the person that the holder
has designated to receive the Common Stock issuable upon exercise or conversion
of such Warrant) is a U.S. Citizen.

(ii) Any holder that cannot establish to the Company’s reasonable satisfaction
that it (or, if not the holder, the person that the holder has designated to
receive the Common Stock issuable upon exercise or conversion of any Warrant) is
a U.S. Citizen may not exercise or convert any Warrant to the extent the shares
of Common Stock deliverable upon exercise or conversion of such Warrant would
constitute Excess Shares, as defined in the Warrant Agreement, if they were
issued, which shall be determined by the Company in its sole discretion at the
time of any proposed exercise or conversion of such Warrant.

(iii) Any sale, transfer or other disposition of any Warrant by any holder that
is a Non-U.S. Citizen to a person who is a U.S. Citizen must be a complete
transfer of such holder’s interests in such Warrant and the Common Stock
issuable upon its exercise or conversion to such person with the transferor
retaining no ability to direct or control such person. The foregoing restriction
shall also apply to any person that the holder has designated to receive the
Common Stock issuable upon exercise or conversion of any Warrant.

REFERENCE IS HEREBY MADE TO THE FURTHER PROVISIONS OF THIS WARRANT

CERTIFICATE SET FORTH ON THE REVERSE HEREOF. SUCH FURTHER PROVISIONS SHALL FOR
ALL PURPOSES HAVE THE SAME EFFECT AS THOUGH FULLY SET FORTH AT THIS PLACE.

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.

Dated: __________________, 2019

 

A-2-3



--------------------------------------------------------------------------------

PHI Group, Inc. By:  

 

Name:   Title:   By:  

 

Name:  

 

Title:  

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

as Warrant Agent

 

By:  

 

Name:  

 

Title:  

 

 

A-2-4



--------------------------------------------------------------------------------

FORM OF REVERSE OF INDIVIDUAL WARRANT CERTIFICATE

PHI GROUP, INC.

The Warrants evidenced by this Warrant Certificate are a part of a duly
authorized issue of Warrants to purchase shares of Common Stock issued pursuant
to that certain Equity Holder Warrant Agreement, dated as of September 4, 2019
(the “Warrant Agreement”), duly executed and delivered by the Company and
American Stock Transfer & Trust Company, LLC (the “Warrant Agent”). The Warrant
Agreement hereby is incorporated by reference in and made a part of this
instrument and is hereby referred to for a description of the rights, limitation
of rights, obligations, duties and immunities thereunder of the Warrant Agent,
the Company and the holders (the words “holders” or “holder” meaning the
registered holders or registered holder) of the Warrants. A copy of the Warrant
Agreement may be inspected at the Warrant Agent’s office designated for such
purpose and is available upon written request addressed to the Company. All
capitalized terms used on the face of this Warrant Certificate but not defined
herein and are defined in the Warrant Agreement shall have the meanings assigned
to them therein.

Warrants may be exercised or converted to purchase Warrant Shares from the
Company from the date of the Warrant Agreement through 5:00 p.m., New York City
time, on the Expiration Date, at the Exercise Price set forth on the face
hereof, subject to adjustment as described in the Warrant Agreement. Subject to
the terms and conditions set forth herein and in the Warrant Agreement, the
holder of the Warrants evidenced by this Warrant Certificate may exercise such
Warrants as set forth in the Warrant Agreement.

The Warrants are also subject to conversion, in whole or in part, at the sole
discretion of the Company, as and to the extent provided in the Warrant
Agreement.

In the event that upon any exercise or conversion of the Warrants evidenced
hereby the number of shares of Common Stock actually purchased shall be less
than the total number of shares of Common Stock purchasable upon exercise or
conversion of the Warrants evidenced hereby, there shall be issued to the holder
hereof, or such holder’s assignee, a new Warrant Certificate evidencing Warrants
to purchase the shares of Common Stock not so purchased. No adjustment shall be
made for any cash dividends on any shares of Common Stock issuable upon exercise
or conversion of Warrants. After 5:00 p.m., New York City time on the Expiration
Date, unexercised or unconverted Warrants shall become wholly void and of no
value.

The Company shall not be required to issue fractional shares of Common Stock or
any certificates that evidence fractional shares of Common Stock.

Warrant Certificates, when surrendered by book-entry delivery through the
facilities of the Depository, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing Warrants to purchase in the aggregate a like number of shares
of Common Stock.

No Warrants may be sold, exchanged or otherwise transferred in violation of the
Securities Act or state securities laws.

 

A-2-5



--------------------------------------------------------------------------------

The Company and Warrant Agent may deem and treat the registered holder hereof as
the absolute owner of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone) for the purpose of any
exercise or conversion hereof and for all other purposes.

[Balance of page intentionally remains blank]

 

A-2-6



--------------------------------------------------------------------------------

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING INDIVIDUAL WARRANT CERTIFICATES

TO BE COMPLETED BY REGISTERED HOLDER

PHI GROUP, INC.

Warrants to Purchase ________ Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase ___________ shares of Common Stock of PHI Group, Inc. (the
“Company”), to purchase ___________ newly issued shares of Common Stock of the
Company at the Exercise Price of $24.98 per share (as such Exercise Price may be
adjusted pursuant to the Warrant Agreement).

The undersigned represents, warrants and promises that it has the full power and
authority to exercise or convert and deliver the Warrants exercised or converted
hereby. Unless the undersigned is making an election to convert the Warrants as
set forth below, the undersigned represents, warrants and promises that it has
delivered or will deliver in payment for such shares $______________ by
certified or official bank or bank cashier’s check payable to the order of the
Company, or by wire transfer in immediately available funds of the aggregate
Exercise Price to an account of the Warrant Agent specified in writing by the
Warrant Agent for such purpose, no later than 5:00 p.m., New York City time, on
the Business Day immediately prior to the Settlement Date.

☐ Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to convert the Warrants by authorizing
the Company to withhold from issuance a number of shares of Common Stock
issuable upon conversion of the Warrants which when multiplied by the Market
Price of the Common Stock is equal to the aggregate price for the number of
shares of Common Stock for which the Warrants are being converted at the
Exercise Price (assuming the Exercise Price for all such shares of Common Stock
was being paid in cash), and such withheld shares shall no longer be issuable
under the Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise or conversion of Warrants:

☐ Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐ Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise or conversion of Warrants:

☐ Please check if such designee is a U.S. Citizen (additional information may be
required by the Company to confirm that such designee is a U.S. Citizen)

 

A-2-7



--------------------------------------------------------------------------------

☐ Please check if such designee is a Non-U.S. Citizen.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

 

Dated:  

 

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU OF THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF REGISTERED HOLDER:  

 

  (PLEASE PRINT)

 

ADDRESS:  

 

 

 

 

DELIVERY ADDRESS (IF DIFFERENT):

   

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER:  

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE WARRANT IS BEING EXERCISED (ONLY ONE 
EXERCISE PER WARRANT

EXERCISE NOTICE):  

 

 

Signature:  

 

 

Note: If the Warrant Shares are to be registered in a name other than that in
which the Individual Warrants are registered, the signature of the holder hereof
must be guaranteed.

 

Signature Guaranteed

 

BY:  

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-2-8



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF ELECTION TO EXERCISE WARRANT FOR

WARRANT HOLDERS HOLDING DIRECT REGISTRATION WARRANTS

TO BE COMPLETED BY REGISTERED HOLDER

PHI GROUP, INC.

Warrants to Purchase ___________ Shares of Common Stock

(TO BE EXECUTED UPON EXERCISE OF THE WARRANT)

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrants to purchase ________ shares of Common Stock of PHI Group, Inc. (the
“Company”), to purchase _____________ newly issued shares of Common Stock of the
Company at the Exercise Price of $24.98 per share (as such Exercise Price may be
adjusted pursuant to the Warrant Agreement).

The undersigned represents, warrants and promises that it has the full power and
authority to exercise or convert and deliver the Warrants exercised or converted
hereby. Unless the undersigned is making an election to convert the Warrants as
set forth below, the undersigned represents, warrants and promises that it has
delivered or will deliver in payment for such shares $____________ by certified
or official bank or bank cashier’s check payable to the order of the Company, or
by wire transfer in immediately available funds of the aggregate Exercise Price
to an account of the Warrant Agent specified in writing by the Warrant Agent for
such purpose, no later than 5:00 p.m., New York City time, on the Business Day
immediately prior to the Settlement Date.

☐ Please check if the undersigned, in lieu of paying the Exercise Price as set
forth in the preceding paragraph, elects to convert the Warrants by authorizing
the Company to withhold from issuance a number of shares of Common Stock
issuable upon exercise of the Warrants which when multiplied by the Market Price
of the Common Stock is equal to the aggregate price for the number of shares of
Common Stock for which the Warrants are being converted at the Exercise Price
(assuming the Exercise Price for all such shares of Common Stock was being paid
in cash), and such withheld shares shall no longer be issuable under the
Warrants.

If the undersigned will be receiving the shares of Common Stock issuable upon
exercise or conversion of Warrants:

☐ Please check if the undersigned is a U.S. Citizen (additional information may
be required by the Company to confirm that the undersigned is a U.S. Citizen)

☐ Please check if the undersigned is a Non-U.S. Citizen.

If the undersigned has designated another person (a “designee”) to receive the
shares of Common Stock issuable upon exercise or conversion of Warrants:

 

A-3-1



--------------------------------------------------------------------------------

☐ Please check if such designee is a U.S. Citizen (additional information may be
required by the Company to confirm that such designee is a U.S. Citizen)

☐ Please check if such designee is a Non-U.S. Citizen.

The undersigned requests that the shares of Common Stock purchased hereby be in
registered form in the authorized denominations, registered in such names and
delivered, all as specified in accordance with the instructions set forth below,
provided that if the shares of Common Stock are evidenced by global securities,
the shares of Common Stock shall be registered in the name of the Depository or
its nominee.

 

Dated:  

 

NOTE: THIS EXERCISE NOTICE MUST BE DELIVERED TO THE WARRANT AGENT, PRIOR TO 5:00
P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE. THE WARRANT AGENT SHALL NOTIFY
YOU (THROUGH THE CLEARING SYSTEM) OF (1) THE WARRANT AGENT’S ACCOUNT AT THE
DEPOSITORY TO WHICH YOU MUST DELIVER YOUR WARRANTS ON THE EXERCISE DATE AND
(2) THE ADDRESS, PHONE NUMBER AND FACSIMILE NUMBER WHERE YOU CAN CONTACT THE
WARRANT AGENT AND TO WHICH WARRANT EXERCISE NOTICES ARE TO BE SUBMITTED.

 

NAME OF DIRECT PARTICIPANT IN THE DEPOSITORY:  

 

  (PLEASE PRINT)

 

ADDRESS:  

 

 

 

 

 

CONTACT NAME:  

 

 

ADDRESS:  

 

 

 

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF  APPLICABLE):

 

 

 

ACCOUNT FROM WHICH THE WARRANTS ARE BEING DELIVERED:

 

 

 

DEPOSITORY ACCOUNT NO.:  

 

 

A-3-2



--------------------------------------------------------------------------------

WARRANT EXERCISE NOTICES WILL ONLY BE VALID IF DELIVERED IN ACCORDANCE WITH THE
INSTRUCTIONS SET FORTH IN THIS NOTIFICATION (OR AS OTHERWISE DIRECTED), MARKED
TO THE ATTENTION OF “WARRANT EXERCISE”. WARRANT HOLDER DELIVERING THE WARRANTS,
IF OTHER THAN THE DIRECT DTC PARTICIPANT DELIVERING THIS WARRANT EXERCISE
NOTICE:

 

NAME:  

 

  (PLEASE PRINT)

 

CONTACT NAME:  

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):  

 

ACCOUNT TO WHICH THE SHARES OF COMMON STOCK ARE TO BE CREDITED:

 

 

 

DEPOSITORY ACCOUNT NO.:  

 

FILL IN FOR DELIVERY OF THE COMMON STOCK, IF OTHER THAN TO THE PERSON DELIVERING
THIS WARRANT EXERCISE NOTICE:

 

NAME:  

 

  (PLEASE PRINT)

 

ADDRESS:  

 

 

 

 

CONTACT NAME:  

 

 

TELEPHONE (INCLUDING INTERNATIONAL CODE):  

 

 

FAX (INCLUDING INTERNATIONAL CODE):  

 

 

SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER (IF APPLICABLE):  

 

NUMBER OF SHARES OF COMMON STOCK FOR WHICH THE WARRANT IS BEING EXERCISED (ONLY
ONE EXERCISE PER WARRANT EXERCISE NOTICE):

 

 

 

A-3-3



--------------------------------------------------------------------------------

Signature:  

 

 

Name:  

 

 

Capacity in which Signing:  

 

 

Signature Guaranteed  

 

BY:  

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

A-3-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT

(TO BE EXECUTED BY THE REGISTERED HOLDER

IF SUCH HOLDER DESIRES TO TRANSFER A WARRANT)

FOR VALUE RECEIVED, the undersigned registered holder hereby sells, assigns and
transfers unto

 

 

Name of Assignee

 

Address of Assignee

Warrants to purchase _________ shares of Common Stock held by the undersigned,
together with all right, title and interest therein, and does irrevocably
constitute and appoint attorney, to transfer such Warrants on the books of the
Warrant Agent, with full power of substitution.

 

 

Signature

 

Date

 

Social Security or Other Taxpayer Identification Number of Assignee

SIGNATURE GUARANTEED BY:

 

Signatures must be guaranteed by a participant in a Medallion Signature
Guarantee Program at a guarantee level acceptable to the Company’s transfer
agent.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

WARRANT SUMMARY

NUMBER OF WARRANTS: Initially, 1,687,500 Warrants, subject to adjustment as
described in the Equity Holder Warrant Agreement dated as of September 4, 2019
between PHI Group, Inc. (the “Company”) and American Stock Transfer & Trust
Company, LLC (the “Warrant Agent”) (as supplemented or amended, the “Warrant
Agreement”), each of which is exercisable or convertible for one share of the
Company’s common stock, par value $0.001 per share. This summary is not complete
and reference is made to the Warrant Agreement for the terms of the Warrants. In
the event of any conflict, the terms of the Warrant Agreement shall control.

EXERCISE PRICE: $24.98 per Warrant (subject to adjustment as provided in the
Warrant Agreement).

HOLDER NOT DEEMED A STOCKHOLDER: Prior to the exercise or conversion of any
Warrant, no holder thereof, as such, shall be entitled to any rights of a
stockholder of the Company.

U.S. AVIATION LAWS LIMITATIONS ON EXERCISE OR CONVERSION: The right to exercise
or convert Warrants is subject to the limitations on ownership of the Common
Stock by Non-U.S. Citizens set forth in the Warrant Agreement.

FORM OF SETTLEMENT:

Full Settlement: If Full Physical Settlement is elected, the Company shall
deliver, against payment of the Exercise Price, a number of shares of Common
Stock equal to the number of Warrants exercised or converted, as such number may
be adjusted pursuant to the terms of the Warrant Agreement.

Cashless Conversion: If Cashless Conversion is elected, the Company will
withhold from issuance a number of shares of Common Stock issuable upon the
conversion of the Warrants which, when multiplied by the Market Price of the
Common Stock, is equal to the aggregate price for the number of shares of Common
Stock for which the Warrants are being converted at the Exercise Price (assuming
the Exercise price for all such shares of Common Stock was being paid in cash),
and such withheld shares shall no longer be issuable under the Warrants. The
Warrants are also subject to conversion, in whole or in part, at the sole
discretion of the Company, as and to the extent provided in the Warrant
Agreement.

DATES OF EXERCISE OR CONVERSION: At any time, and from time to time, prior to
the Close of Business on the Expiration Date.

EXPIRATION DATE: September 4, 2022.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

FEE SCHEDULE TO SERVE AS

WARRANT AGENT FOR

PHI GROUP, INC.

A. FEES FOR SERVICES

             Acceptance Fee

             Monthly Administration Fee

B. SERVICES COVERED

 

  •  

Designating an operational team to establish Warrant Agent procedures and
duties, including review of draft agreements, offer document, execution of legal
agreement, project management, and on-going project updates and reporting

 

  •  

Establish Warrant Issues under Client’s on American Stock Transfer & Trust
Company, LLC ‘s record keeping system

 

  •  

Coordinate Warrant transfer and conversion procedures with DTC

 

  •  

Process transfer and/or conversion requests by issuing certificates

 

  •  

Tracking and reporting the number of warrants issued, transferred, outstanding
and exercised, as required

 

  •  

Processing Warrants received and converted

 

  •  

Deposit Warrant conversion checks and incoming wire transfers daily and forward
all participant funds to Client

 

  •  

Providing receipt summation of checks and wire transfers received

 

  •  

Issuing and mailing stock certificates, DRS share statements and warrants

 

  •  

Affixing legends to appropriate stock certificates, where applicable

 

  •  

Replace lost, stolen or destroyed securities in accordance with UCC guidelines
and American Stock Transfer & Trust Company, LLC policy (subject to
shareholder-paid fee and bond premium)

 

  •  

Process and post address changes plus mail confirmations if required

 

  •  

Obtain W-9 and W8-BEN certifications

 

  •  

Comply with SEC mandated annual lost shareholder search

 

D-1



--------------------------------------------------------------------------------

  •  

Perform OFAC (Office of Foreign Asset Control) and Patriot Act reporting

 

  •  

Produce daily transfer reports and post them for online viewing

 

  •  

** Payment to DTCC of their Corporate Actions Eligibility Fee for the
establishment of the new CUSIP number, as incurred.

The Depository Trust Company (“DTC”) submitted a proposed rule change (File No.
SR-DTC-2015-012) to the Securities and Exchange Commission pursuant to
Section 19(b)(3)(A) of the Securities Exchange Act of 1934 to implement a fee
called the Corporate Actions Eligibility Fee (“New Fee”) that would be charged
to the transfer agent of any DTC-eligible security when DTC is requested to make
a new CUSIP eligible for DTC services in connection with a corporate action
event relating to the security.

The amount of the New Fee is $1,000 per new CUSIP for any security that is made
eligible at DTC in connection with a Corporate Action. The proposed rule change
was implemented on January 1, 2016.

The full text of the proposed rule change may be obtained by visiting DTCC’s
website at http://www.dtcc.com/en/legal/sec-rule-filings.aspx.

C. ITEMS NOT COVERED

 

  •  

Items not specified in the “Services Covered” section set forth in this
Agreement, including any services associated with new duties, legislation or
regulatory fiat which become effective after the date of this Agreement (these
will be provided on an appraisal basis)

 

  •  

All out-of-pocket expenses such as telephone line charges, certificates, checks,
postage, stationery, wire transfers, etc. (these will be billed as incurred)

 

  •  

Warrant Agreement subject to review by American Stock Transfer & Trust Company,
LLC’s outside counsel. Applicable fees charged as incurred.

D. ASSUMPTIONS

 

  •  

Fee schedule based upon information known at this time about the transaction
Significant changes made in the terms or requirements of this transaction could
require modifications to this fee schedule

 

D-2